    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 1 of 80



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA


IN RE PORK ANTITRUST                   Civil No. 18-cv-1776-JRT-HB
LITIGATION

                                       MEMORANDUM OF LAW IN
                                       SUPPORT OF DEFENDANTS’
This Document Relates To:              JOINT MOTION TO DISMISS THE
                                       DIRECT PURCHASER
ALL ACTIONS                            PLAINTIFFS’ COMPLAINT AND
                                       THE FEDERAL LAW CLAIMS IN
                                       THE INDIRECT PURCHASER
                                       PLAINTIFFS’ COMPLAINTS FOR
                                       FAILURE TO STATE A CLAIM
                                       UPON WHICH RELIEF MAY BE
                                       GRANTED
       CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 2 of 80



                                             TABLE OF CONTENTS
                                                                                                                             Page

INTRODUCTION AND SUMMARY................................................................................ 1
LEGAL STANDARD ....................................................................................................... 10
ARGUMENT..................................................................................................................... 12
I.       PLAINTIFFS FAIL TO ALLEGE A PLAUSIBLE ANTITRUST
         CONSPIRACY. ...................................................................................................... 12
         A.        The Complaints Lack Sufficient Factual Allegations of Agreements
                   on Supply and Rest on Impermissible Group Pleading. ............................. 13
                   1.        There Are No Allegations of Agreement on Supply........................ 13
                   2.        Allegations as to “Defendants” as a Group Are Not Enough. ......... 15
         B.        Nothing Alleged About Agri Stats Plausibly Establishes a
                   Conspiracy. .................................................................................................. 17
         C.        The Complaints’ Allegations Contradict the Existence of the
                   Purported Conspiracy. ................................................................................. 20
                   1.        Pork Production Increased Significantly and Defendants
                             Expanded Capacity. .......................................................................... 20
                   2.        The Complaints Do Not Plausibly Allege Foreknowledge of
                             Competitors’ Future Supply Plans. .................................................. 25
                   3.        The Absence of Vertical Integration Across Defendants
                             Renders Plaintiffs’ Theory Implausible. .......................................... 26
                   4.        The Complaints Allege No Unprecedented Increase in
                             Industry Exports During the Alleged Conspiracy. ........................... 29
                   5.        The Complaints Acknowledge that the Only Production
                             Decreases Occurred During Periods of Recession, Disease,
                             and Higher Corn Prices. ................................................................... 31
         D.        Plaintiffs’ “Plus Factors” Do Not Save the Complaints from
                   Dismissal. .................................................................................................... 35
                   1.        Alleged Signaling Through Public Statements. ............................... 35
                   2.        Opportunities to Collude. ................................................................. 40
                   3.        Industry Structure. ............................................................................ 41
                   4.        Increased Earnings. .......................................................................... 42
                   5.        Purportedly Abnormal Pricing. ........................................................ 44
                   6.        Market Share Stability. ..................................................................... 45

                                                                 i
       CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 3 of 80



         E.        Plaintiffs’ Misplaced Reliance on the Broiler Litigation Cannot
                   Establish a Plausible Pork Conspiracy. ....................................................... 46
                   1.        No Historically Unprecedented Decrease in Rate of
                             Production. ....................................................................................... 47
                   2.        No Specific Production Cuts by All Producers. ............................... 48
                   3.        No Suspicious Timing of Meetings and Production Cuts. ............... 49
                   4.        No Unprecedented Methods to Effectuate Conspiracy. ................... 50
                   5.        Broiler Chickens and Hogs Are Different in Material
                             Respects. ........................................................................................... 50
II.      PLAINTIFFS’ CLAIMS ARE BARRED BY THE STATUTE OF
         LIMITATIONS. ..................................................................................................... 51
         A.        A Motion to Dismiss Should Be Granted When the Complaint
                   Shows That a Claim Is Time-Barred. .......................................................... 52
         B.        Plaintiffs’ Federal Antitrust Claims Are Time-Barred................................ 53
         C.        Plaintiffs Have Not Sufficiently Pleaded Fraudulent Concealment. ........... 54
                   1.        Fraudulent Concealment Is Unavailable Because the Facts
                             Supposedly Evincing a Conspiracy Have Been in the Public
                             Record for Years. ............................................................................. 55
                   2.        Plaintiffs Fail to Allege Facts Showing that Defendants Took
                             Affirmative Steps to Conceal Their Cause of Action. ..................... 58
                   3.        Plaintiffs Fail to Allege They Were Actually Misled by Any
                             Affirmative Act of Concealment. ..................................................... 61
                   4.        Plaintiffs Are Silent on Due Diligence............................................. 61
         D.        The Continuing-Conspiracy Doctrine Does Not Apply. ............................. 64
CONCLUSION ................................................................................................................. 66




                                                                ii
       CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 4 of 80



                                         TABLE OF AUTHORITIES

                                                                                                                      Page
                                                          Cases

7 W. 57th St. Realty Co., LLC v. Citigroup, Inc.,
  No. 13 CIV. 981, 2015 WL 1514539 (S.D.N.Y. Mar. 31, 2015) .................................. 43

Affordable Cmtys. of Mo. v. Fed. Nat’l Mortg. Ass’n,
  714 F.3d 1069 (8th Cir. 2013) ....................................................................................... 28

Am. Channel, LLC v. Time Warner Cable, Inc.,
 No. 06-2175, 2007 WL 142173 (D. Minn. Jan 17, 2007) ............................................. 28

Ashcroft v. Iqbal,
  556 U.S. 662 (2009) ....................................................................................... 4, 11, 20, 43

In re Baby Food Antitrust Litig.,
  166 F.3d 112 (3d Cir. 1999) .................................................................................... 12, 42

Beaver Cty. Emps.’ Ret. Fund v. Tile Shop Holdings, Inc.,
  94 F. Supp. 3d 1035 (D. Minn. 2015) ............................................................................ 36

Bell Atl. Corp. v. Twombly,
  550 U.S. 544 (2007) ................................................................................................ passim

Blomkest Fertilizer, Inc. v. Potash Corp. of Saskatchewan,
  203 F.3d 1028 (8th Cir. 2000) ............................................................................. 7, 18, 40

In re Broiler Chicken Antitrust Litig.,
  290 F. Supp. 3d 772 (N.D. Ill. 2017) ...................................................................... passim

Brooke Grp. Ltd. v. Brown & Williamson Tobacco Corp.,
  509 U.S. 209 (1993) .................................................................................................. 44-45

Brown v. Medtronic, Inc.,
  628 F.3d 451 (8th Cir. 2010) ......................................................................................... 11

Buetow v. A.L.S. Enters., Inc.,
  564 F. Supp. 2d 1038 (D. Minn. 2008) .......................................................................... 12

Burtch v. Milberg Factors, Inc.,
  662 F.3d 212 (3d Cir. 2011) .............................................................................. 11, 12, 42



                                                             iii
       CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 5 of 80



Car Carriers, Inc. v. Ford Motor Co.,
  745 F.2d 1101 (7th Cir. 1984) ....................................................................................... 28

Cascades Computer Innovation LLC v. RPX Corp.,
  No. 12-CV-01143, 2013 WL 316023 (N.D. Cal. Jan. 24, 2013) ................................... 20

In re Commodity Exch., Inc. Silver Futures & Options Trading Litig.,
  No. 11 Md. 02213, 2013 WL 1100770 (S.D.N.Y. Mar. 18, 2013) ............................... 15

Eclectic Props. E., LLC v. Marcus & Millichap Co.,
  751 F.3d 990 (9th Cir. 2014) ......................................................................................... 32

In re Elevator Antitrust Litig.,
  502 F.3d 47 (2d Cir. 2007) ............................................................................................ 46

Erie Cty., Ohio v. Morton Salt, Inc.,
  702 F.3d 860 (6th Cir. 2012) ................................................................................... 15, 46

Five Smiths, Inc. v. Nat’l Football League Players Ass’n,
  788 F. Supp. 1042 (D. Minn. 1992) ......................................................................... 17, 40

In re Fla. Cement & Concrete Antitrust Litig.,
  746 F. Supp. 2d 1291 (S.D. Fla. 2010) .......................................................................... 42

Granite Falls Bank v. Henrikson,
  924 F.2d 150 (8th Cir. 1991) ......................................................................................... 53

Great Plains Tr. Co. v. Union Pac. R.R. Co.,
  492 F.3d 986 (8th Cir. 2007) ......................................................................................... 54

In re Hawaiian & Guamanian Cabotage Antitrust Litig.,
  647 F. Supp. 2d 1250 (W.D. Wash. 2009)..................................................................... 50

Hinds Cty., Miss. v. Wachovia Bank N.A.,
  620 F. Supp. 2d 499 (S.D.N.Y. 2009) ........................................................................... 18

Insulate SB, Inc. v. Advanced Finishing Sys., Inc.,
  797 F.3d 538 (8th Cir. 2015) .................................................................................. passim

Insulate SB, Inc. v. Advanced Finishing Sys., Inc.,
  No. 13-2664, 2014 WL 943224 (D. Minn. Mar. 11, 2014)
  aff’d, 797 F.3d 538 (8th Cir. 2015) .................................................................... 53, 54, 61

Kansas City, Mo. v. Fed. Pac. Elec. Co.,
  310 F.2d 271 (8th Cir. 1962) ......................................................................................... 61

                                                            iv
       CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 6 of 80



Kleen Prods., LLC v. Packaging Corp. of Am.,
  775 F. Supp. 2d 1071 (N.D. Ill. 2011) ........................................................................... 48

Klehr v. A.O. Smith Corp.,
  521 U.S. 179 (1997) ....................................................................................................... 64

In re Late Fee & Over-Limit Fee Litig.
  528 F. Supp. 2d 953 (N.D. Cal. 2007) ................................................................ 32-33, 42

Mayor & City Council of Balt., Md. v. Citigroup, Inc.,
 705 F.3d 129 (2d Cir. 2013) .................................................................................... 12, 19

McDonough v. Anoka Cty.,
 799 F.3d 931 (8th Cir. 2015) ............................................................................... 4, 11, 20

In re Milk Prod. Antitrust Litig.,
  84 F. Supp. 2d 1016 (D. Minn. 1997),
  aff’d, 195 F.3d 430(8th Cir. 1999) .......................................................................... passim

Minn. Ass’n of Nurse Anesthetists v. Unity Hosp.,
 5 F. Supp. 2d 694 (D. Minn. 2000) ................................................................................ 37

Montero v. Bank of Am., N.A.,
 No. 13-cv-850, 2014 WL 562506 (D. Minn. Feb 13, 2014).......................................... 25

In re Monosodium Glutamate Antitrust Litig.,
  No. CIV. 00MDL1328, 2003 WL 297287 (D. Minn. Feb. 6, 2003) ............................. 58

In re Musical Instruments & Equip. Antitrust Litig.,
  798 F.3d 1186 (9th Cir. 2015) ................................................................................. 33, 43

name.Space, Inc. v. Internet Corp. for Assigned Names & Nos.,
  795 F.3d 1124 (9th Cir. 2015) ....................................................................................... 18

New Prime, Inc. v. Eaton Corp.,
  No. 16-3407-CV-S-SRB, 2017 WL 5992466 (W.D. Mo. Mar. 16, 2017) .............. 59, 61

Nitro Distrib., Inc. v. Alticor, Inc.,
  565 F.3d 417 (8th Cir. 2009) ......................................................................................... 53

Nunez v. Best Buy Co., Inc.,
  315 F.R.D. 245 (D. Minn. 2016) ................................................................................... 12

Park Irmat Drug Corp. v. Express Scripts Holding Co.,
  310 F. Supp. 3d 1002 (E.D. Mo. 2018) ......................................................................... 35

                                                               v
       CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 7 of 80



In re Plasma-Derivative Protein Therapies Antitrust Litig.,
  764 F. Supp. 2d 991 (N.D. Ill. 2011) ....................................................................... 36, 48

Pocahontas Supreme Coal Co. v. Bethlehem Steel Corp.,
  828 F.2d 211 (4th Cir. 1987) ............................................................................. 55, 60, 64

Process Controls Int’l, Inc. v. Emerson Process Mgmt.,
  753 F. Supp. 2d 912 (E.D. Mo. 2010) ..................................................................... 32, 40

In re Pre-Filled Propane Tank Antitrust Litig.,
  860 F.3d 1059 (8th Cir. 2017)
  cert. denied, 138 S. Ct. 647 (2018) ..................................................................... 14-15, 64

In re Pre-Filled Propane Tank Antitrust Litig.,
  893 F.3d 1047 (8th Cir. 2018) ................................................................................ passim

Prosterman v. Am. Airlines, Inc.,
  No. 17-15468, 2018 WL 4018147 (9th Cir. Aug. 23, 2018) ..................................... 6, 18

Reg’l Multiple Listing Serv. of Minn., Inc. v. Am. Home Realty Network, Inc.,
  9 F. Supp. 3d 1032 (D. Minn. 2014) ........................................................................ 12, 16

Ripplinger v. Amoco Oil Co.,
  916 F.2d 441 (8th Cir. 1990) ......................................................................................... 58

Rotella v. Wood,
  528 U.S. 549 (2000) ....................................................................................................... 53

Shimota v. Wegner,
  No. 15-1590, 2016 WL 1254240 (D. Minn. Mar. 29, 2016) ................................... 19, 40

Steckman v. Hart Brewing, Inc.,
  143 F.3d 1293 (9th Cir. 1998) ....................................................................................... 24

Summerhill v. Terminix, Inc.,
  637 F.3d 877 (8th Cir. 2011) ................................................................................... 52, 54

Superior Offshore Int’l, Inc. v. Bristow Grp. Inc.,
  738 F. Supp. 2d 505 (D. Del. 2010) ............................................................................... 37

Target Corp. v. LCH Pavement Consultants, LLC,
  No. 12-1912, 2013 WL 2470148 (D. Minn. June 7, 2013) ........................................... 19

Tatone v. SunTrust Mortg., Inc.,
  857 F. Supp. 2d 821 (D. Minn. 2012) ............................................................................ 15

                                                              vi
       CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 8 of 80



United Magazine Co. v. Murdoch Magazines Distrib.,
 146 F. Supp. 2d 385 (S.D.N.Y. 2001) ........................................................................... 20

United States v. Bestfoods,
 524 U.S. 51 (1998) ......................................................................................................... 16

United States v. U.S. Gypsum Co.,
 438 U.S. 422 (1978) ................................................................................................... 6, 17

Valspar Corp. v. E.I. du Pont de Nemours & Co.,
  873 F.3d 185 (3d Cir. 2017) ...................................................................................... 7, 17

Varner v. Peterson Farms,
  371 F.3d 1011 (8th Cir. 2004) ....................................................................................... 52

W. Coast Hotel Co. v. Parrish,
 300 U.S. 379 (1937) ....................................................................................................... 32

Washington Cty. Health Care Auth., Inc.,
 No. 16 CV 10324, 2018 WL 3313010 (N.D. Ill. July 5, 2018) ..................................... 39

In re Wholesale Grocery Prods. Antitrust Litig.,
  722 F. Supp. 2d 1079 (D. Minn. 2010) ............................................ 54, 55, 58, 60, 61, 64

Williams v. First Nat’l Bank of St. Louis,
 No. 4:14-CV-01458, 2014 WL 5800199 (E.D. Mo. Nov. 7, 2014) .................. 24, 25, 26

Willmar Poultry Co. v. Morton-Norwich Prods., Inc.,
 520 F.2d 289 (8th Cir. 1975) .................................................................................... 63-64

Wood v. Carpenter,
 101 U.S. 135 (1879) ....................................................................................................... 61

Yellen v. Hake,
  437 F. Supp. 2d 941 (S.D. Iowa 2006) .......................................................................... 24

Zenith Radio Corp. v. Hazeltine Research, Inc.,
  401 U.S. 321 (1971) ....................................................................................................... 53

                                                Statutory Authorities

15 U.S.C. § 15b ........................................................................................................... 51, 53

                                               Rules and Regulations

17 C.F.R. § 229.303(a)(3)(ii) (2018) ................................................................................. 36

                                                               vii
       CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 9 of 80



Fed. R. Civ. P. 10(c) .......................................................................................................... 11




                                                               viii
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 10 of 80



                          INTRODUCTION AND SUMMARY

       Defendants respectfully submit that this case should never have been filed: it is the

rare case that unambiguously fails to satisfy even the most basic pleading requirements.

Notably, this litigation was commenced by the same group of plaintiffs’ lawyers that are

leading a pending antitrust suit (referenced throughout the Complaints) in the Northern

District of Illinois, relating to the broiler chicken industry and against a number of the same

defendants. See In re Broiler Chicken Antitrust Litig., 290 F. Supp. 3d 772 (N.D. Ill. 2017)

(“Broiler”). But glaringly absent here are any of the types of allegations that caused the

Broiler court to let the plaintiffs there through the 12(b)(6) motion gate. The case here

represents a misguided effort to place the “square peg” of the Broiler case into the “round

hole” of a different industry—and the effort fails even when Plaintiffs’ allegations are

viewed in the most charitable light.

       Federal courts must be “reasonably aggressive in weeding out meritless antitrust

cases at the pleading stage,” given the “unusually high cost of discovery[,] . . . the limited

success of judicial supervision in checking discovery abuse, and the threat that discovery

expense will push cost-conscious defendants to settle even anemic cases.” Insulate SB, Inc.

v. Advanced Finishing Sys., Inc., 797 F.3d 538, 543 (8th Cir. 2015) (citations omitted).

This is just such a meritless case.

       The Complaints Fail to Allege Any Agreement. Plaintiffs assert that “from at

least 2009” to the present, Defendants conspired “to limit hog supply” and “coordinate[]

production limits” in order to increase prices of pork products, including “smoked ham,



                                              1
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 11 of 80



sausage and bacon.” Compl. ¶¶ 2 & n.2, 60, 120.1 But the Complaints allege no facts

about any meetings or conversations—much less agreements—between Defendants about

production. Instead, Plaintiffs lump Defendants together as a group and make the vague

and conclusory assertion that at some undefined date or dates, sixteen different companies

agreed to enter an undefined “scheme to limit hog supply” and also, at various other

unspecified times over the course of a decade, “coordinated production limits.” Compl. ¶¶

60, 120. Such conclusory allegations cannot satisfy the requirement that the plaintiff in an

antitrust case plead “factual content” by “list[ing] relevant individuals, acts, and

conversations” to “support the reasonable inference that the defendant is liable for” the

alleged conspiracy. In re Pre-Filled Propane Tank Antitrust Litig., 893 F.3d 1047, 1057

(8th Cir. 2018) (citations omitted).

       The Complaints Show That Supply and Capacity Increased During the Alleged

Conspiracy. Although the premise of the Complaints is that Defendants conspired to limit

the supply of hogs in order to reduce the supply of pork on the market and thus raise pork

prices, the Complaints include virtually no allegations about any hog or pork supply

reductions. There are not even allegations about when or how individual Defendants

implemented specific hog or pork supply reductions,2 much less any specifics about the


1
  As the three operative complaints (“Complaints”) contain many of the same allegations,
as well as other substantively similar allegations, paragraph references are to the Direct
Purchaser Plaintiffs’ complaint in Maplevale Farms Inc. v. Agri Stats, Inc., No. 18-cv-
01803 (D. Minn.), Dkt. No. 83 (“Compl.”) unless otherwise indicated.
2
  There are also no allegations that, during the alleged conspiracy, any pork processing
facility was shut down or mothballed, any hog farms were shuttered, or that hog farmers’
contracts were cancelled or adjusted downward in terms of supply.

                                             2
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 12 of 80



alleged “coordinated production limits.”       Compl. ¶ 60.      Instead, Plaintiffs rely on

aggregated industry-wide data as support for their theory that Defendants conspired to

restrict supply. But the aggregated data show that supply dramatically increased overall

during the alleged conspiracy period, as well as during most years throughout it (with

significant increases occurring in 2011, 2012, and every year since 2014). Id. ¶ 107, fig.

3. Importantly, the overall increase in production aligns with the general trend before the

alleged conspiracy period. Id.3

       The significant increase in pork production during the alleged conspiracy plainly

required more hogs. And given the Complaints’ acknowledgement that it “takes nearly

two years to substantially increase production,” id. ¶ 52, hog production ramp ups had to

occur throughout the purported conspiracy period to support the increased pork production

during so many years of that period. Id. ¶ 107, fig. 3. The Complaints even explicitly

acknowledge that such “ramping up” of supply is at odds with the alleged conspiracy. Id.

¶ 66. The Complaints also confirm that Defendants’ pork production capacity increased—

through both the costly expansion of existing plants and the building of new ones—during

the alleged conspiracy. See, e.g., id. ¶¶ 84, 130.

       Given this, Plaintiffs are left to allege that Defendants purportedly “acted in a

concerted way to decrease supply” in only three years: 2009, 2010, and 2013. Id. ¶ 107.



3
  Similarly, some, but not all, Plaintiffs further allege that Defendants “reduced domestic
supply by devoting more and more production exports to overseas markets.” Compl. ¶ 108.
But, among other flaws with this alleged export conspiracy, the trend of increasing exports
started well before the start of the alleged conspiracy, and exports increased at a higher rate
before the alleged conspiracy than during it. Id. ¶ 108, fig. 4.

                                              3
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 13 of 80



       But the Complaints themselves point to obvious alternative explanations for any

temporary dips in production during these three particular years, including the major

economic recession and pig disease (2009 and 2010), pig disease (2013 and 2014), or other

market-wide pressures, including the rise in corn prices (2009, 2010, and 2013). These

“obvious alternative explanation[s]” for the temporary dips in production, during an

alleged conspiracy period in which supply increased overall, fundamentally undermine any

inference of conspiracy. McDonough v. Anoka Cty., 799 F.3d 931, 945-46 (8th Cir. 2015)

(determining plausibility of an antitrust claim is a “context-specific” inquiry that “requires

the reviewing court to draw on its judicial experience and common sense,” and closely

evaluate “whether there are lawful, ‘obvious alternative explanation[s]’ for the alleged

conduct”) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678-79, 682 (2009)).

       The Alleged Conspiracy Is Implausible on Its Face: Defendants Are Mostly

Hog Purchasers, Not Hog Producers. Critical to Plaintiffs’ theory is that “vertical

integration”—Defendants’ alleged control of both hog production (i.e., breeding and

raising pigs from birth until they are fully-grown hogs) and pork processing (i.e.,

slaughtering hogs and producing pork products)—allows Defendants to limit hog supply

to “directly control the supply and production of pork.” Id. ¶ 69. The individual indirect

purchaser Plaintiffs allege it was this vertical integration that “allowed the scheme to




                                              4
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 14 of 80



succeed.” IIP Compl. at p. 32. 4 Thus, according to Plaintiffs, absent such vertical

integration, pork processors cannot control the supply of hogs and thus the supply of pork.

       Although Plaintiffs lump sixteen different Defendants together as the “pork

integrator Defendants,” Compl. ¶ 1 (emphasis added), they do not actually allege that

Defendants were vertically integrated throughout the alleged conspiracy or controlled the

rearing and sale of hogs. Id. ¶¶ 68-73. In fact, the sixteen Defendants that Plaintiffs allege

participated in this decade-long conspiracy are widely divergent. The majority of the

Defendants5 are simply “pork processors” who do not raise hogs but primarily “buy hogs

from independent farmers,” id. ¶ 83, to produce pork products. Only three pork-processing

Defendants are alleged to have any “significant” hog production at all (which Plaintiffs

define as merely having at least a five percent market share). IIP Compl. ¶ 111. Put simply,

five of the eight pork-processing Defendants6 primarily or exclusively purchase hogs from

suppliers and do not control any meaningful hog supply. These hog purchasing Defendants

also have no economic incentive to increase hog prices. And Plaintiffs have not explained

anywhere in the Complaints why these hog purchasers would, contrary to their own




4
  Duryea v. Agri Stats, Inc., No. 18-cv-01776 (D. Minn.), Dkt. No. 74 (“IIP Compl.”).
“IIPs” refers to the Individual Indirect Purchaser Plaintiffs.
5
   A number of the Defendants—The Clemens Family Corporation, JBS USA Food
Company Holdings, Mitsubishi Corporation (Americas), and Seaboard Corporation—are
simply the parent or shareholder companies of pork-producing Defendants. Beyond
corporate ownership, there are no factual allegations at all about these non-pork producing
entities. See infra at 16.
6
  Hormel Foods Corporation, Indiana Packers Corporation, JBS USA Food Company,
Triumph Foods LLC, and Tyson Foods, Inc.

                                              5
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 15 of 80



economic interests, conspire with hog producers. These defects are fatal to the entire

theory underlying the Complaints.

       The Allegations About Agri Stats Do Not Support a Plausible Inference of

Conspiracy. Plaintiffs allege that Agri Stats—a data benchmarking service—was “key”

to the formation and operation of the alleged scheme. Compl. ¶ 48. The Complaints

conclusorily allege that Agri Stats “supplie[d] the data necessary” for Defendants to

“coordinate production limitations,” id. ¶ 66, and that this data “allowed [a Defendant] to

know confidential supply information from its competitors” and “to know that supply

would not increase in the future.” Id. ¶ 122.

       Wholly absent from the Complaints, however, is any well-pleaded allegation of an

agreement among Defendants to use Agri Stats as a means to reduce supply. Nor do the

Complaints allege that any Defendant took any action based on Agri Stats data, let alone

any action in coordination with other Defendants. The allegations here suggest only that

each Defendant used a benchmarking service, which is insufficient to establish a plausible

conspiracy. See, e.g., Prosterman v. Am. Airlines, Inc., No. 17-15468, 2018 WL 4018147,

at *2-3 (9th Cir. Aug. 23, 2018) (dismissing price-fixing claim notwithstanding allegations

that airline defendants shared access to information through a non-airline defendant).

Indeed, drawing an inference of unlawful conspiracy based on Agri Stats is inappropriate

given that exchange of benchmarking information can “increase economic efficiency and

render markets more, rather than less, competitive.” United States v. U.S. Gypsum Co.,

438 U.S. 422, 441 n.16 (1978).



                                                6
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 16 of 80



       The Complaints also allege that Agri Stats purportedly “allow[ed] each member of

the cartel to police each other’s production . . . for signs of cheating.” Compl. ¶ 66. But

the Complaints fail to allege any conspiracy for the Defendants to have policed, let alone

how any Defendant could even use the information to police and enforce that undefined

conspiracy. Assertions that Defendants “policed” an assumed conspiracy through “data

sharing” cannot be used as an end-run around Plaintiffs’ obligation to plausibly allege the

underlying conspiracy itself. See, e.g., Valspar Corp. v. E.I. du Pont de Nemours & Co.,

873 F.3d 185, 198 (3d Cir. 2017) (citing Blomkest Fertilizer, Inc. v. Potash Corp. of

Saskatchewan, 203 F.3d 1028, 1033 (8th Cir. 2000) (“a litigant may not proceed by first

assuming a conspiracy and then explaining the evidence accordingly”)).

       The Complaints’ Citations to Certain Public Statements Undermine Plaintiffs’

Conclusory Assertion of Conspiracy. The Complaints cite various public statements

made by several executives in 2010 and 2011, alleging the Defendants purportedly knew

that supply would not increase. But the Complaints confirm that after these statements

were made, supply actually increased, while major producers also increased capacity.

Compl. ¶¶ 84, 107, fig. 3, 130. In any event, the statements cited in the Complaints are, at

most, generalized comments about the state of the industry that evince no coordination

among any Defendants, or even parallel behavior. Nearly all of the statements were made

during public “earnings calls” by publicly traded companies required to disclose

information about the marketplace. And the Complaints allege four of the eight Defendants

either made only a single such public statement or none at all.



                                             7
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 17 of 80



       No Conspiratorial Acts Are Alleged to Have Occurred After 2013. Despite

alleging a decade-long conspiracy, there are no allegations of any conspiratorial conduct

at all—concerning coordinated supply reductions or otherwise—during the second half of

the alleged conspiracy.

       No Significant Plus Factors Are Alleged Here. As detailed below, the Complaints

point to several purported “plus factors”—such as Defendants’ participation in trade

associations, the structure of the pork industry, purported increases in earnings margins,

and stability of market shares—all of which are factually and legally deficient, and offer

no support for the existence of a conspiracy.

       Plaintiffs’ Reliance on the Broiler Case Only Highlights the Deficiencies in the

Complaints. Given the obvious flaws with their case about hogs, Plaintiffs are forced to

try to seek refuge in the Broiler case. But the Complaints lack any of the types of

allegations on which the Broiler court relied in denying the motion to dismiss there: the

Complaints here do not (and could not) include allegations of specific production cuts by

all producers; the Complaints do not (and could not) allege suspicious timing between

meetings of Defendants and production cuts; the Complaints do not allege any

unprecedented developments in the industry or historically unprecedented decreases in the

methods or rate of production; and the Complaints cannot overcome material differences

between the broiler chicken and pork industries.

       Plaintiffs’ Claims Are Time-Barred. Even if Plaintiffs’ factual allegations were

sufficient to state a conspiracy claim (and they are not), dismissal would still be required

because Plaintiffs’ June 2018 complaints were filed long after the expiration of the four-

                                                8
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 18 of 80



year statute of limitations. Plaintiffs’ factual allegations center around facts in the public

record that pre-date the limitations period, such as (i) statements from public earnings calls

in 2009 and 2010, through which Defendants allegedly “communicated the start” of their

participation in a conspiracy and “communicated their planned supply restrictions;” (ii)

supposedly “abnormal price movements” reflected in data published by the federal

government “beginning in 2009;” (iii) publicly available data that allegedly show industry

total production declines “[i]n 2009, 2010, and again in 2013” (but not since then); and (iv)

publicly available information about pork industry trade association meetings. The four-

year limitations period under the Clayton Act (and many of the state laws under which the

indirect purchasers assert claims) bars any claims that accrued before June 29, 2014. Here,

Plaintiffs’ claims are based on publicly available facts and purported injuries that allegedly

accrued beginning in 2009. Accordingly, these claims are time-barred.

       Plaintiffs try to salvage their time-barred claims through conclusory allegations

aimed at invoking the doctrine of fraudulent concealment, but they do not allege any of the

elements of that doctrine.     That failure is not surprising because Plaintiffs’ factual

allegations are sourced entirely from the public record. Fraudulent concealment of public

facts makes no sense. Plaintiffs also offer the cursory assertion that an alleged conspiracy

continued through the filing of the Complaints. Even if Plaintiffs had plausibly alleged a

continuing conspiracy, the statute of limitations would limit Plaintiffs’ claims to

transactions within the last four years. But Plaintiffs allege no conspiratorial production

cuts from 2014 to the present—the only production dip to which they can point during this

time period is in 2014, which Plaintiffs acknowledge was the result of a widespread hog

                                              9
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 19 of 80



disease.   Throughout the remainder of the time period, Plaintiffs’ allegations show

dramatically increasing pork production every year, which undermines their bald assertion

of a continuing conspiracy.

                                            ***

       At bottom, the length of a complaint says nothing about its timeliness or its

sufficiency. Stale claims premised entirely on information gleaned from publicly-available

sources cannot avoid dismissal on statute of limitations grounds. And the sufficiency of

the Complaints cannot be fabricated through the assertion and repetition of wholly

conclusory allegations, or the invocation of a readily distinguishable case in another Circuit

involving another industry. This case is not close to the line where a reasonable debate

might be had about application of the Twombly plausibility standard. Rather, this case falls

squarely within the zone where Eighth Circuit precedent compels dismissal.

                                  LEGAL STANDARD

       Plaintiffs must allege facts demonstrating with “plausibility” that “the defendants

shared a unity of purpose or a common design and understanding, or a meeting of the minds”

to restrain trade. Insulate SB, Inc. v. Advanced Finishing Sys., Inc., 797 F.3d 538, 543-44

(8th Cir. 2015) (citations omitted).      This standard requires “more than labels and

conclusions,” and alleged conduct “merely consistent with [an] agreement” will not suffice.

Id. at 543-44 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

       Determining whether a claim is plausible is a “context-specific” inquiry that

“requires the reviewing court to draw on its judicial experience and common sense,” and

closely evaluate “whether there are lawful, ‘obvious alternative explanation[s]’ for the

                                             10
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 20 of 80



alleged conduct.” McDonough v. Anoka Cty., 799 F.3d 931, 945-46 (8th Cir. 2015)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 682 (2009)). Such evaluation is vital in

antitrust cases, because allegedly parallel conduct may simply reflect the rational reactions

of firms to “common perceptions of the market.” Burtch v. Milberg Factors, Inc., 662 F.3d

212, 227 (3d Cir. 2011) (quoting Twombly, 550 U.S. at 554). Plaintiffs must therefore

plead actual “factual content” by “list[ing] relevant individuals, acts, and conversations” in

order to “support the reasonable inference that the defendant is liable for” the alleged

conspiracy. In re Pre-Filled Propane Tank Antitrust Litig., 893 F.3d 1047, 1057 (8th Cir.

2018) (citations omitted) (“Propane II”).

       Careful scrutiny is also required because of the massive discovery burdens such

large antitrust cases typically entail. As the Eighth Circuit has explained, courts must be

“reasonably aggressive in weeding out meritless antitrust claims at the pleading stage,”

because of the “unusually high cost of discovery[,] . . . the limited success of judicial

supervision in checking discovery abuse, and the threat that discovery expense will push

cost-conscious defendants to settle even anemic cases.” Insulate, 797 F.3d at 543 (citations

omitted).

       Relatedly, “documents attached to or incorporated within a complaint are

considered part of the pleadings, and courts may look at such documents ‘for all purposes,’

FED. R. CIV. P. 10(c), including to determine whether a plaintiff has stated a plausible

claim.” Brown v. Medtronic, Inc., 628 F.3d 451, 459-60 (8th Cir. 2010); see also Twombly,

550 U.S. at 568 n.13 (holding that “the District Court was entitled to take notice of the full

contents of the published articles, from which the truncated quotations [in the complaint]

                                             11
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 21 of 80



were drawn”); Nunez v. Best Buy Co., Inc., 315 F.R.D. 245, 248 n.1 (D. Minn. 2016)

(holding that third-party study was “embraced by the” complaint where complaint “quotes

directly from the” study and “draws conclusions from” it); Reg’l Multiple Listing Serv. of

Minn., Inc. v. Am. Home Realty Network, Inc., 9 F. Supp. 3d 1032, 1045 n.6 (D. Minn.

2014) (Tunheim, J.) (in deciding a Rule 12 motion, a court may consider documents

“necessarily embraced by the complaint”) (citation omitted).

                                       ARGUMENT

I.     PLAINTIFFS FAIL TO ALLEGE A PLAUSIBLE ANTITRUST
       CONSPIRACY.

       The “hallmark of [a] conspiracy is agreement.” Buetow v. A.L.S. Enters., Inc., 564

F. Supp. 2d 1038, 1041 (D. Minn. 2008) (citation omitted). “[T]he crucial question is

whether the challenged anticompetitive conduct stem[s] from independent decision or from

an agreement, tacit or express.” Twombly, 550 U.S. at 553 (citations omitted). Here,

Plaintiffs fail to allege any direct evidence—that is, evidence that is explicit and requires

no inferences to establish the conclusion being asserted—of any supply-reduction

conspiracy. See Burtch, 662 F.3d at 225 (citing In re Baby Food Antitrust Litig., 166 F.3d

112, 118 (3d Cir. 1999)); see also Mayor & City Council of Balt., Md. v. Citigroup, Inc.,

705 F.3d 129, 136-40 (2d Cir. 2013).

       Plaintiffs further fail to allege even circumstantial facts sufficient to support a

plausible inference of a conspiracy. They instead rely on purely conclusory allegations

that Defendants entered an “agreed upon scheme to limit hog supply,” imposed

“coordinated production limits” to increase prices, and agreed to “use the exchanged


                                             12
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 22 of 80



benchmarking information to coordinate supply and stabilize and increase prices of pork

sold in the United States.” Compl. ¶¶ 48, 60, 120. But these are just “naked assertions” of

conspiracy. Propane II, 893 F.3d at 1057. Critically, the Complaints include no details

regarding any purported “agreed-upon plans for coordinated production limits,” such as

how that agreement was reached, what limits were agreed upon, or how those limits were

to be implemented by each Defendant. Compl. ¶ 60.

       Rather than plausibly suggesting any supply-reduction conspiracy, what little the

Plaintiffs do allege directly contradicts their theory. In fact, the Complaints show that

during the alleged conspiracy period, pork supply significantly increased overall, that the

majority of Defendants did not control hog supply, and that the few downturns in pork

supply happened during periods of major economic recession, hog disease, or other market-

wide pressures, providing obvious alternative explanations for these temporary supply

reductions.

       A.     The Complaints Lack Sufficient Factual Allegations of Agreements on
              Supply and Rest on Impermissible Group Pleading.

              1.     There Are No Allegations of Agreement on Supply.

       The Complaints never actually describe the “agreed upon scheme to limit hog

supply.” Compl. ¶ 120. They say nothing about (i) what hog supply reductions and

“coordinated production limits” were agreed upon and when; (ii) which Defendants

implemented those limits and when; or (iii) the duration of the supposedly agreed-upon

supply reductions, especially given the conceded increase in hog production in every year




                                            13
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 23 of 80



after 2014. Id. ¶ 60. Defendants and this Court cannot be left to guess how a conspiracy

might have transpired. Twombly and its progeny require far more.

       Eighth Circuit case law distinguishes “naked assertions” that “do not ‘raise a right

to relief above the speculative level,’” from allegations that “list relevant individuals, acts,

and conversations” and “provid[e] factual content to support the reasonable inference the

defendant” is liable for conspiring in violation of antitrust law. Propane II, 893 F.3d at

1057 (emphasis added) (citations omitted). The latter are wholly absent here.

       Likewise, the Complaints lack factual content about “acts” in furtherance of the

alleged conspiracy—i.e., supply reductions. Beyond conclusory assertions, there are no

factual allegations indicating any parallel conduct to reduce supply or “coordinated

production limits.”7

       In sum, the glaring absence of any alleged conspiratorial acts and inter-Defendant

communications means that Plaintiffs offer no basis to even suggest Defendants entered

into a decade-long conspiracy. Cf. In re Pre-Filled Propane Tank Antitrust Litig., 860 F.3d

1059, 1069-70 (8th Cir. 2017) (en banc) (alleged conspiracy plausible where plaintiffs

alleged that (a) the executives of two competitors “exchanged seven phone calls on June

18 and 19, 2008,” during which one of the executives “told [his counterpart] that ‘[his

company] would follow closely behind [the competitor] if it successfully implemented its



7
  The only allegations that come close to indicating any actual supply reductions concern
a single Defendant, Smithfield. Compl. ¶ 114 (referencing 3% reduction); id. ¶ 119
(referencing 8% reduction). But, Smithfield is also alleged to have begun significant
supply reductions in February 2008, id. ¶ 112—well before the alleged conspiracy—such
that the alleged subsequent reductions are no basis to infer any conspiracy.

                                              14
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 24 of 80



fill reduction, and that it would not sell both 15-pound and 17-pound tanks,’” and (b) that

the competing companies actually “reduced their fill levels from 17 pounds per tank to 15

pounds per tank while maintaining the same price per ‘full’ tank” by “no later than spring

2008” (citations omitted)), cert. denied, 138 S. Ct. 647 (2018).

              2.     Allegations as to “Defendants” as a Group Are Not Enough.

       Instead of showing parallel supply reduction by each Defendant, Plaintiffs rely on

aggregated, industry-wide annual production data that purportedly show “Defendants

implemented capacity and supply restraints” during the alleged conspiracy. Compl. at p.

39. Those data, however, are aggregated and necessarily mask what each Defendant was

doing; and do “not give rise to an inference of an unlawful agreement.” Erie Cty., Ohio v.

Morton Salt, Inc., 702 F.3d 860, 870 (6th Cir. 2012) (aggregated market-wide data are

“simply descriptions of the market, not allegations of anything that the defendants did”);

see also In re Commodity Exch., Inc. Silver Futures & Options Trading Litig., No. 11 Md.

02213, 2013 WL 1100770, at *4 (S.D.N.Y. Mar. 18, 2013) (finding “generalized

fluctuations” in data do not render a claim plausible without “sufficiently factual”

allegations to “link these fluctuations to actions undertaken by” a defendant).

       Plaintiffs’ bid to lump all sixteen Defendants together through blunderbuss use of

aggregated data and by referring generically to “Defendants” or the “pork integrators”

throughout the Complaints falls well short of meeting pleading standards. As this Court

has explained, “[a] complaint which lumps all defendants together” does not satisfy Rule

8 because it “does not sufficiently allege who did what to whom.” Tatone v. SunTrust

Mortg., Inc., 857 F. Supp. 2d 821, 831-32 (D. Minn. 2012) (collecting cases); see also

                                            15
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 25 of 80



Twombly, 550 U.S. at 565 n.10 (2007) (a complaint fails when it “furnishes no clue” as to

which defendants supposedly agreed or when and where the illicit agreement took place);

In re Milk Products Antitrust Litig., 84 F. Supp. 2d 1016, 1020 (D. Minn. 1997) (dismissal

required where defendant was simply “lump[ed]” together with other defendants without

any well-pleaded allegations), aff’d, 195 F.3d 430 (8th Cir. 1999).

       Plaintiffs take this improper group pleading approach to the extreme by naming

corporate parents or shareholders as Defendants based solely on their affiliation with their

subsidiaries.8 But the mere allegation of corporate ownership is clearly deficient. As this

Court has recognized, “in order for antitrust allegations against a subsidiary to be fairly

made against the parent company, there must be allegations that the parent company

actually engaged in anti-competitive conduct and not merely that it served as parent to its

wholly-owned subsidiary.” Reg’l Multiple Listing Serv. of Minn., Inc., 9 F. Supp. 3d at

1044-45; see also United States v. Bestfoods, 524 U.S. 51, 61 (1998) (“It is a general

principle of corporate law deeply ‘ingrained in our economic and legal systems’ that a

parent corporation . . . is not liable for the acts of its subsidiaries.”) (citation omitted). Here,

Plaintiffs do not claim that these Defendants engaged in any conduct apart from their

subsidiaries, so they must be dismissed.




8
  The parent/shareholder company Defendants are The Clemens Family Corporation,
Mitsubishi Corporation (Americas), JBS USA Food Company Holdings, and Seaboard
Corporation.

                                                16
      CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 26 of 80



       B.     Nothing Alleged About Agri Stats Plausibly Establishes a Conspiracy.

       Agri Stats is a “benchmarking service” that provides data that allows a company to

compare its “practices, methods or performance against those of other companies.” Compl.

¶ 43. But using benchmarking information, including production and pricing information,

is generally lawful, efficiency-maximizing, and pro-competitive. See U.S. Gypsum Co.,

438 U.S. at 441 n.16 (finding information sharing can “increase economic efficiency and

render markets more, rather than less, competitive”); Five Smiths, Inc. v. Nat’l Football

League Players Ass’n, 788 F. Supp. 1042, 1047 (D. Minn. 1992) (same).

       Plaintiffs claim that Agri Stats’ benchmarking service “was key to the formation,

operation, and continuing stability of the Defendants’ anticompetitive scheme.” Compl. ¶

48.   But the Complaints include no allegation that Agri Stats ever suggested any

“coordinated production limits” upon which Defendants then agreed. Instead, Plaintiffs

assume the existence of a conspiracy, and then attempt to portray Agri Stats as a mechanism

for implementing and enforcing the assumed conspiracy. For example, the Complaints

claim that Agri Stats “supplie[d] the data necessary” for Defendants “to coordinate

production limitations,” data which purportedly “allow[ed] each member of the cartel to

police each other’s production . . . for signs of cheating.” Id. ¶ 66.

       While these conclusory allegations are not entitled to any presumption of truth, even

giving Plaintiffs that unwarranted benefit avails nothing. That benchmarking data could

conceivably be used to police an assumed conspiracy does not plausibly suggest a

conspiracy. See, e.g., Valspar Corp., 873 F.3d at 198 (defendants’ participation in a

“data sharing program” purportedly to monitor a conspiracy suffered from a “loaded

                                              17
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 27 of 80



question fallacy,” because rather than provide an answer as to whether “a conspiracy

existed,” the plaintiff only tried to show how the data sharing program “further[ed] the

conspiracy” (citing Blomkest Fertilizer, Inc., 203 F.3d at 1033 (“[A] litigant may not

proceed by first assuming a conspiracy and then explaining the evidence accordingly.”)));

name.Space, Inc. v. Internet Corp. for Assigned Names & Nos., 795 F.3d 1124, 1131 (9th

Cir. 2015) (a court “cannot infer a conspiracy based on speculation” that a “conspiracy is

theoretically possible”); Hinds Cty., Miss. v. Wachovia Bank N.A., 620 F. Supp. 2d 499,

518 (S.D.N.Y. 2009) (allegations that “require the Court to assume the existence of the

alleged conspiracy” do not establish a plausible inference of agreement).

       Notably, the Complaints allege no facts about the production limits that were

supposedly agreed upon, or the agreement Defendants were supposedly monitoring. See

Insulate, 797 F.3d at 546 (dismissal is appropriate when “the complaint does not allege

when the agreements occurred” or “provide any other specific factual allegation that would

create an inference that an agreement was made”).

       Instead, Plaintiffs apparently hope the Court will join them in assuming a conspiracy,

and then imagine that Agri Stats could have been used to facilitate that conspiracy. But

the mere use of a purported “coordination facilitating device” (here Agri Stats) is

insufficient to establish an anticompetitive agreement. See, e.g., Prosterman v. Am.

Airlines, Inc., 2018 WL 4018147 (dismissing price-fixing claim despite allegations that

airline defendants effectuated conspiracy using information obtained through a non-airline

defendant engaged in the collection, processing, and dissemination of passenger fare data).



                                            18
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 28 of 80



       These deficiencies are not cured by the Complaints’ allegations that Agri Stats

provided “forward-looking” data that “allowed each member of the conspiracy to monitor

each other’s ongoing adherence to agreed-upon plans.” Compl. ¶ 60. Again, Plaintiffs

never explain what the “agreed-upon plans” were, or how Agri Stats allowed Defendants

to “have confidence that each member was following through with” that undefined

agreement. Id. ¶ 48. Certainly, the “mere knowledge that others are engaged in similar

conduct is insufficient to allege concerted conduct.” Target Corp. v. LCH Pavement

Consultants, LLC, No. 12-1912, 2013 WL 2470148, at *5 (D. Minn. June 7, 2013); see

also Mayor & City Council of Balt., Md., 709 F.3d at 139 (an alleged “high level of

interfirm awareness” does not plausibly suggest conspiracy) (emphasis in original).

Equally meaningless is Plaintiffs’ observation that “Agri Stats’ reports are unlike those of

lawful industry reports,” and therefore could have allowed each Defendant to “police” their

competitors’ “future production.” Compl. ¶¶ 3, 60, 66.9 Plaintiffs fail to offer even a

theory of how such enforcement would work, let alone set forth any factual allegations of

such supposed “enforcement” involving Agri Stats or otherwise. While Plaintiffs assert

that “information through the Agri Stats reports” allowed Defendants “to know that the

supply of pork would not be increasing,” id. ¶ 121, the Complaints show that supply

increased. See infra at 20-25.



9
   Likewise, the single press article concerning the poultry industry, in which one law
professor describes the Agri Stats data as “unusual,” Compl. ¶ 67, cannot “push the ‘claims
across the line from conceivable to plausible.’” Shimota v. Wegner, No. 15-1590, 2016
WL 1254240, at *10 (D. Minn. Mar. 29, 2016) (Tunheim, J.) (quoting Twombly, 550 U.S.
at 570).

                                            19
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 29 of 80



      C.     The Complaints’ Allegations Contradict the Existence of the Purported
             Conspiracy.

      In at least five core respects, the allegations in the Complaints (and the materials

incorporated by reference) negate the claim of a nearly decade-long “coordinated antitrust

conspiracy by competitors to reduce and restrict supply.” Compl. ¶ 109. Viewed as a

whole through the lens of “common sense” and in light of “‘obvious alternative

explanations,’” these materials reinforce the conclusion that there is no plausible claim.

McDonough, 799 F.3d at 945-46 (quoting Iqbal, 556 U.S. at 678, 682); see, e.g., Cascades

Computer Innovation LLC v. RPX Corp., No. 12-CV-01143, 2013 WL 316023, at *11 (N.D.

Cal. Jan. 24, 2013) (when an “alleged conspiracy makes no economic sense, the claim must

be dismissed”); United Magazine Co. v. Murdoch Magazines Distrib., 146 F. Supp. 2d 385,

401 (S.D.N.Y. 2001) (dismissal required when alleged facts demonstrate the alleged

conspiracy makes no economic sense).

             1.     Pork Production Increased Significantly and Defendants
                    Expanded Capacity.

      The Complaints include a chart supposedly demonstrating that Defendants “acted

in a concerted way to decrease supply.” Compl. ¶ 107.10 But, this chart actually shows

that pork production increased to historically high levels during the alleged conspiracy

period:




10
   Both the DPP and IIPs use this same chart. The Commercial and Institutional Indirect
Purchaser Plaintiffs (“CIPs”) set forth a similar-looking chart of USDA data covering not
production by weight, but number of hogs slaughtered annually. Sandee’s Bakery v. Agri
Stats, Inc., No. 18-cv-01891, Dkt. No. 63 (“CIP Compl.”), ¶ 115.

                                           20
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 30 of 80




       This chart contradicts Plaintiffs’ central claim that Defendants conspired over ten

years to “limit hog supply” and impose “coordinated production limits.” Compl. ¶¶ 60,

120. In fact, the largest increase in pork production since 2000 occurred in 2015, within

the alleged conspiracy period. As the Complaints acknowledge, all of this “ramping up

pork production” is fundamentally at odds with the conspiracy’s alleged goals. Id. ¶ 66.

Although Plaintiffs’ chart shows dips in production in certain years (which the Complaints

themselves attribute to the Great Recession, pig disease, and other factors as discussed

below), the overall increase in production aligns with the general trend before the period

at issue:




                                           21
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 31 of 80




Therefore, Plaintiffs’ chart belies any assertion of a “drastic change” supposedly caused by

the alleged conduct, id. ¶ 107, and does not display an “unprecedented” break from which

a decade-long conspiracy can be inferred. See Twombly, 550 U.S. at 557 n.4.

       The significant increase in pork production depicted in the Complaints plainly

requires more hogs. See CIP Compl. ¶ 115, fig. 4 (showing overall increase in the number

of hogs slaughtered commercially during alleged conspiracy). It takes years of investment

to achieve the supply increase reflected in the Complaints, as Plaintiffs acknowledge.

Compl. ¶ 52 (“Given the length of time needed to breed an existing sow, choose and retain

offspring for breeding, and breed and rear the resulting crop of piglets, it takes nearly two

years to substantially increase production.”) (emphasis added); see also id. ¶ 122. This

means that steps necessarily were taken to increase hog supply years in advance of the

substantial gains in production reflected in the chart. That reality is fundamentally at odds

with an alleged ongoing, long-term “scheme to limit hog supply.” Id. ¶ 120.

                                             22
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 32 of 80



       It is also self-evident that any significant increase in pork production (as is reflected

in the data alleged by Plaintiffs) would require operating at higher capacity or investing in

more capacity. And, the Complaints confirm that major pork processors made significant

investments to increase their capacity in the middle of the alleged conspiracy period. In

2012, for example, Plaintiffs allege that Cargill—then the third or fourth largest pork

processor in the country—spent $25 million to increase capacity. Id. ¶ 84. (Cargill is not

named as a defendant, presumably because Defendant JBS USA purchased its pork

business in late 2015. Id. ¶¶ 78-79.) It defies common sense that costly expansion efforts

would be undertaken in the throes of a supposed conspiracy to reduce production.

       The DPPs and CIPs also acknowledge that Defendants “Seaboard and Triumph

announced plans to expand” capacity through their joint venture during the alleged

conspiracy. Id. ¶ 130. Plaintiffs seek to infer conspiracy from capacity expansion by

alleging that the two Defendants only announced such plans in February 2017, but

eventually postponed adding a second shift to the plant “in furtherance of the conspiracy.”

Id. However, the Complaints set forth nothing even remotely suggesting that this decision

was made pursuant to an unlawful agreement between the two companies or with any other

Defendants. Absent such allegations, the joint venture’s supposed decision not to expand

as quickly as planned lends no plausibility to Plaintiffs’ claims.

       Furthermore, Plaintiffs’ assertion severely mischaracterizes the materials cited in

the Complaints, which state that Seaboard and Triumph began to “construct a new pork

facility” in September 2015, that the plant actually opened in 2017, and that only the

planned second shift at this entirely new pork production facility was postponed in June

                                              23
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 33 of 80



2018 because of the “really tight” labor market in the area.11 The conclusory assertion that

Seaboard and Triumph did not expand capacity due to a conspiracy bears no weight, as

courts are “not required to accept as true conclusory allegations which are contradicted by

documents referred to in the Complaint.” Yellen v. Hake, 437 F. Supp. 2d 941, 954 (S.D.

Iowa 2006) (quoting Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295-96 (9th Cir.

1998)); see also Williams v. First Nat’l Bank of St. Louis, No. 4:14-CV-01458, 2014 WL

5800199, at *4 (E.D. Mo. Nov. 7, 2014) (holding that “courts need not accept ‘factual

assertions that are contradicted by’ . . . documents upon which the pleadings rely”).

       Notably, the DPP and CIP Complaints, when alleging that capacity utilization

generally declined from 2008-2013, cite a U.S.I.T.C. report. See Compl. ¶ 107 n.37. But

that report actually states that “in November 2013, the estimated daily slaughter capacity

in the United States was . . . up 10 percent from . . . November 2008.” 12 All of this

undermines Plaintiffs’ vague and conclusory allegation that Defendants “refused to

increase their capacity.” See Compl. ¶ 129.13


11
   See October 23, 2018 Declaration of John A. Kvinge in Support of Motion to Dismiss,
Ex. A.; Jeff DeYoung, Pork Packing Capacity Faces Delays to Growth, Iowa Farmer
Today (June 2, 2018), https://www.agupdate.com/iowafarmertoday/news/livestock/pork-
packing-capacity-faces-delays-to-growth/article_f86fde7e-64dc-11e8-b288-
475ac8083072.html (cited at Compl. ¶ 130).
12
  See U.S. INTERNATIONAL TRADE COMMISSION, PORK AND SWINE INDUSTRY & TRADE
SUMMARY 22 (2014) (cited at Compl. ¶ 107 n.37).
13
    Plaintiffs further refute their own conclusory allegation by relying on sources
documenting significant capacity increases by other Defendants during the alleged
conspiracy. See Clemens Br. at 6-7 (Clemens built a new processing facility in Coldwater,
Michigan during the alleged conspiracy period, which doubled its processing capacity by
an additional 2.5 million hogs per year); Indiana Packers Br. at 4 (Indiana Packers
Corporation increased capacity by 20 percent during the alleged conspiracy period).

                                            24
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 34 of 80



       At bottom, the Complaints’ own allegations that supply increased and capacity

expanded are flatly inconsistent with an alleged supply-reduction conspiracy. The Court

need not accept as true, even at the motion to dismiss stage, those allegations that are

“contradicted by the complaint itself.” Williams, 2014 WL 5800199, at *4; see also

Montero v. Bank of Am., N.A., No. 13-cv-850, 2014 WL 562506, at *11 (D. Minn. Feb 13,

2014) (dismissing complaint where plaintiffs relied on “conclusory allegations” and “the

record directly contradicts Plaintiff’s allegations”).

              2.      The Complaints Do Not Plausibly Allege Foreknowledge of
                      Competitors’ Future Supply Plans.

       Another core feature of Plaintiffs’ conspiracy claim is that Defendants “relied” on

Agri Stats to “effectuate . . . their anticompetitive agreement.” Compl. ¶ 37. Plaintiffs

repeatedly tout that “access to competitively sensitive information . . . through the Agri

Stats reports” “allowed [Defendants] to know that the supply of pork would not be

increasing.” Id. ¶ 121 (emphasis added); see also id. ¶ 5 (Defendants “communicated to

each other that no supply increases would happen”); id. ¶ 48 (Agri Stats data gave

Defendants “confidence that each member was following through with the agreement by

limiting their production”); id. ¶ 122 (“[s]upply level information regarding competitors

allowed Defendants to know that supply would not increase in the future”); IIP Compl. ¶

5 (Defendants “publicly signaled to each other that no supply increases would happen”).

       As examples of this purportedly conspiratorial foreknowledge about future supply

reductions, Plaintiffs cite various statements made by Defendants’ executives during




                                              25
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 35 of 80



earnings calls in 2010 and 2011 that supply and capacity were not expected to increase.14

Yet, contradicting Plaintiffs’ own allegations, the Complaints show that after these

statements supply actually increased in 2011, 2012, and subsequent years, while major

producers also increased capacity. Id. ¶ 107, fig. 3; see supra at 20-25. If anything, the

Complaints’ allegations reflect an absence of foreknowledge or collaboration between

Defendants, as the executives’ predictions of declining supply were wrong. Again, the

Court need not accept as true, even at the pleading stage, allegations “contradicted by the

complaint itself.” Williams, 2014 WL 5800199, at *4.

              3.     The Absence of Vertical Integration Across Defendants Renders
                     Plaintiffs’ Theory Implausible.

       Another central tenet of Plaintiffs’ theory is that “vertical integration”—controlling

both hog production and pork processing—allows Defendants to limit hog supply to

effectuate the alleged supply-reduction conspiracy. According to the DPPs, “[v]ertical

integration allows the integrator Defendants to directly control the production and supply

of pork through their wholly owned and operated farms where the hogs are raised, fed, and

prepared for slaughter.” Id. ¶ 69 (emphasis added). As the IIPs make clear, Plaintiffs’

theory is that the supposedly “nearly fully vertical” integrated nature of the industry



14
   See, e.g., Compl. ¶ 119 (March 2010 statement on “fourth quarter and 2011 volumes for
pork,” “indicated that further cuts were still to come”); id. ¶ 122 (November 2010 statement
that “she did not think the industry would see large scale expansion given profitability for
the pork integrators”); id. ¶ 146 (describing CEO in December 2010 as “confident pork
supplies would not be increasing in the market” based on “information [the public] may
not quite have”); id. ¶ 123 (February 2011 statement that “production levels can’t change
much in 2011”); id. ¶ 124 (March 2011 statement that “I don’t see [capacity expansion] on
the horizon”).

                                             26
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 36 of 80



“allowed the scheme to succeed.” IIP Compl. at p. 32. Absent such integration, pork

processors obviously cannot control the supply of hogs and thus the supply of pork.

       Yet Plaintiffs do not allege that all—or even most—Defendants were vertically

integrated throughout the alleged conspiracy. Compl. ¶¶ 68-73. At most, the DPPs and

CIPs attribute vertical integration to only three of the eight pork-producing Defendants

(Smithfield, Seaboard, and Clemens). Id. ¶¶ 71-73. And with respect to one of these three

Defendants (Clemens), Plaintiffs are careful to describe it as “vertically coordinated,” not

“vertically integrated,” because it is not a significant hog producer. Indeed, the IIP

complaint alleges that only one Defendant (Smithfield) is fully integrated, and that only

three defendants (Smithfield, Triumph and Seaboard) have any “significant” hog

production at all—defining “significant” in underwhelming terms as “>=5% market share.”

IIP Compl. ¶¶ 109, 111. The Complaints also show that these three Defendants account

for only about one-third of the pork processing industry. Compl. ¶ 80, fig. 2.15

       With their factual allegations showing an absence of vertical integration (i.e.,

control over hog production), the alleged conspiracy is implausible and economically

irrational under Plaintiffs’ own theory. A conspiracy to restrict hog production would

increase input costs for non-vertically integrated Defendants that purchase hogs for

processing from independent farmers. The claim that the pork processing Defendants

conspired to reduce hog production even though it would have been against their own



15
   Two of these Defendants, Seaboard and Triumph, are very small players, each with an
alleged 5% share in pork processing (which is distinct from hog production). Id. ¶¶ 79-80,
fig. 2.

                                            27
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 37 of 80



economic interests undermines any inference of conspiracy. See, e.g., Am. Channel, LLC

v. Time Warner Cable, Inc., No. 06-2175, 2007 WL 142173, at *7 (D. Minn. Jan 17, 2007)

(granting motion to dismiss an antitrust case because no plausible motive to conspire

alleged); Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1109 (7th Cir. 1984)

(holding that “it is inherently implausible . . . that Ford conspired to injure itself”).

       Plaintiffs attempt to salvage their claim by alleging all Defendants used “pork

production contracts,” under which pork processors “retain ownership of the hogs and set

the terms of how they are raised” by contracted farmers to control hog production. No

factual allegations suggest that a majority of the pork-processing Defendants—including

JBS USA, the second largest pork processor with an alleged share of 20%, see Compl. ¶¶

79-80, fig. 2—are vertically integrated through such contracts or otherwise. 16 Instead,

Plaintiffs again turn to impermissible group pleading, by trying to lump all eight pork

processors together using the nomenclature, “pork integrator Defendants.”               Id. ¶ 1

(emphasis added). But given the Complaints’ actual fact allegations, this “pork integrator

Defendant” label—whatever it may mean—is sorely insufficient to buttress this core

underpinning of Plaintiffs’ alleged conspiracy. See, e.g., Affordable Cmtys. of Mo. v. Fed.

Nat’l Mortg. Ass’n, 714 F.3d 1069, 1074 (8th Cir. 2013) (finding unpersuasive the

plaintiff’s use of “labels and conclusions” to establish defendants’ agent-principal

relationship) (citing Twombly, 550 U.S. at 555); see also Insulate, 797 F.3d at 543.




16
   As explained in their separate briefs, Hormel, IPC, JBS USA, Triumph, and Tyson were
not vertically integrated at all or in any meaningful way during the alleged conspiracy.

                                               28
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 38 of 80



Crucially, however, the Complaints not only acknowledge that there are “independent

farmers” from which Defendants “buy hogs,” Compl. ¶ 83, but also the very source the

DPPs and IIPs quote for their allegations about such contracts goes on to state that,

industry-wide, only “40 percent [of hogs] are produced under a production contract.”17

              4.      The Complaints Allege No Unprecedented Increase in Industry
                      Exports During the Alleged Conspiracy.

       The DPP and CIP Complaints allege that Defendants “reduced domestic supply by

devoting more and more production exports to overseas markets.” Compl. ¶ 108. While

the IIPs raise no export-related allegations, the other Plaintiffs cite no facts to support their

bald assertion of a conspiracy to reduce domestic supply by selling abroad. No facts are

alleged to suggest which Defendants agreed to (or actually did) increase exports, when any

agreements were reached, whether those agreements covered specific pork products, or if

the level of pork demand in foreign markets or other factors even render an increase in

exports remotely suspicious. On this basis alone, the export allegations carry no weight.




17
    Allen Harper, Hog Production Contracts: The Grower-Integrator Relationship,
VIRGINIA                  COOPERATIVE                 EXTENSION         (2009),
https://vtechworks.lib.vt.edu/bitstream/handle/10919/48173/414-
039_pdf.pdf?sequence=1&isAllowed=y (cited at Compl. ¶ 70).

                                               29
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 39 of 80



      Rather, the sum total of the allegations on this supposed “export increase”

conspiracy is a single chart. Id. ¶ 108, fig. 4. But that chart shows that the trend of

increasing exports began well before 2009:




Indeed, the sharpest increase in exports took place between 2007 and 2008, at least a year

before the start of the alleged conspiracy.       The chart also shows that Defendants

significantly reduced exports in 2009, when the conspiracy allegedly began.

      Finally, the chart shows that exports grew from 7% to 20% of total production

between 2000 and 2008 (pre-conspiracy), and only marginally (from 20% to 23% of total

production) from 2008 to 2017. Thus, the Complaints show that there are no “complex

and historically unprecedented changes” that could plausibly suggest collusion. Twombly,

550 U.S. at 557 n.4. The increase in exports is instead lower than pre-period trends, and

consistent with the “increased global demand” during the relevant time period that the

Complaints acknowledge. See Compl. ¶ 134; see also id. ¶ 120 (referencing “increase in

consumption in emergent markets”).


                                             30
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 40 of 80



              5.     The Complaints Acknowledge that the Only Production
                     Decreases Occurred During Periods of Recession, Disease, and
                     Higher Corn Prices.

       Given the foregoing, Plaintiffs have no claim. Indeed, given the material increase

in production overall during the alleged conspiracy, the Complaints try to squeak by on the

conclusory allegation that Defendants’ “concerted” efforts caused production decreases in

2009, 2010, and 2013. Compl. ¶ 107. Only three years of production decreases in an

alleged nearly decade-long conspiracy is remarkable by itself. Moreover, the allegations

of the Complaints, the materials cited therein, and other public information of which the

Court can take judicial notice all reflect “obvious alternative explanations” for the alleged

reductions during those three years.

       2009 and 2010: The decreases in 2009 and 2010 coincided with a devastating

economic recession, a widely-reported Swine (or H1N1) Flu, and record high prices for

corn, the primary cost component for raising hogs. A September 2009 earnings call by

Defendant Smithfield (from which Plaintiffs partially quote to support their allegations

about hog “liquidation” in the industry during this period) states:

       I sort of feel like the world has been against us for 12 months. . . . I look and
       say record high corn prices. . . . A 75-year recession hits us in the fall. The
       financial crisis, which hit many, many companies, and we had a reactive
       export market. . . . [A]nd Smithfield got its own, got its own flu, the Swine
       Flu or the H1N1 as it was named, and it called Smithfield a Ground Zero. . . .
       I want to comment at some point and say, “God, do you got anything left?”
       I mean this company has taken on about every single challenge that could
       possibly occur in one year. . . .




                                              31
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 41 of 80



See October 23, 2018 Declaration of John A. Kvinge in Support of Motion to Dismiss, Ex.

B at 6 (emphases added) (cited at Compl. ¶ 117).18

       The “deep national recession” alone independently explains the production declines

in 2009 and 2010. See, e.g., Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d

990, 998–99 (9th Cir. 2014) (taking judicial notice of “deep national recession” from 2007

to 2009 and dismissing claim because the harm alleged by plaintiffs was equally

explainable by “this innocent alternative” explanation); see also W. Coast Hotel Co. v.

Parrish, 300 U.S. 379, 399 (1937) (“We may take judicial notice of the unparalleled

demands for relief which arose during the recent period of depression and still continue to

an alarming extent despite the degree of economic recovery which has been achieved.”).

Combined with the effects of the Swine Flu and the high corn prices that the Complaints

acknowledge, 19 there can be no reasonable inference of an alleged supply reduction

conspiracy in 2009 and 2010. Process Controls Int’l, Inc. v. Emerson Process Mgmt., 753

F. Supp. 2d 912, 920 (E.D. Mo. 2010) (an alleged antitrust conspiracy must be assessed

“through the lens of common economic experience”). Here, “as in Twombly, the complaint

itself provides an alternative explanation for the” alleged output reductions. In re Late Fee



18
   See also id. at 2 (“I think you’re aware that the hog market was sharply lower. That is
to some degree the result of the H1N1 virus that hit at the very end of the fourth quarter
and that certainly immediately depressed the live hog market . . . .”).
19
    Plaintiffs’ own allegations reflect that hog disease and rising corn prices serve as
legitimate, non-conspiratorial reasons for curtailing production. See Compl. ¶ 107 (the
“production dip in 2014 reflected the adverse impacts from the deadly pig disease”); id.
¶ 125 (“all of the sudden the corn market is up . . . . And what I would tell you is that keeps
a lid on pork production”); see also supra at 31.

                                              32
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 42 of 80



& Over-Limit Fee Litig. 528 F. Supp. 2d 953, 962-63 (N.D. Cal. 2007) (citing Twombly,

550 U.S. at 567).

       The DPP and CIP Complaints even quote an article written in Hog Farmer magazine

by the Vice President of Agstar, a lender not alleged to have conspired with Defendants,

who recognized the pressures facing hog producers during this period and advised that such

producers “must reduce sow numbers.” Compl. ¶ 92. That is, the Complaints concede that

a non-conspiring third-party believed sow reduction would be a rational response to

market-wide events. 20 To the extent other hog producers subsequently implemented

supply reductions in response to these same marketplace conditions, that does not suggest

any conspiracy both because most Defendants are not actually alleged to have any control

over hog production, see supra at 26-29, and also because any hog producers that reduced

supply could rationally just be reacting to the “similar market pressures” observed by the

Agstar lender. In re Musical Instruments & Equip. Antitrust Litig., 798 F.3d 1186, 1193

(9th Cir. 2015).




20
   Specifically, the relevant portions of the article that Plaintiffs carefully omitted, thereby
distorting the comment state: “The level of volatility we have seen in the markets over the
past 18 months is unprecedented, which makes it difficult to establish any margin . . . . The
swine industry in the United States needs to reduce sow numbers by at least 300,000-
500,000 sows in order for supply to mesh with demand. The industry will not improve until
the industry contracts. If the larger production systems do not follow Smithfield’s and
Tyson’s lead on reducing sow numbers, the industry will continue to struggle.” See Mark
Greenwood, Costs Drop but Losses Continue, NATIONAL HOG FARMER (Aug. 3, 2009),
https://www.nationalhogfarmer.com/images/0903-costs-drop-losses-continue (emphases
added) (quoted at Compl. ¶ 92).

                                              33
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 43 of 80



       2013: The Complaints acknowledge that the porcine epidemic diarrhea virus

(“PEDv”) is a non-conspiratorial reason for a production decrease in 2014. Compl. ¶ 107.

While the Complaints allege that the virus severely impacted hog production “in the spring

and summer of 2014,” id., the sole document that Plaintiffs cite concerning the “2014 PEDv

epidemic,” id. ¶ 129, actually states that the deadly virus hit the United States in 2013; and

that by June 2013, “7 million pigs were lost to PEDv,” which is “equivalent to about 11

percent of the country’s pig population” according to U.S.D.A. data.21 Plaintiffs concede

PEDv is an obvious alternative explanation for the drop in supply, and their own cited

material makes plain that at least 11 percent of the hog population was lost by mid-2013

to the disease.

       Furthermore, the DPP and CIP Complaints acknowledge that corn prices again

increased in 2013. Plaintiffs quote an Indiana Packers executive’s comments explaining

how high corn prices impact hog production: “[t]his summer’s heat waves and drought are

likely to affect pork prices starting this fall and into the spring. . . . High corn prices make

pig farming less profitable [by] . . . both reducing the supply of pork for processing plants

come next spring and making the pork that is on the market more expensive.” Compl. ¶

126 (emphasis added). Although Plaintiffs cite to this observation, and then cast it aside

as an “excuse,” id., they do not allege that corn prices were not, in fact, rising, or that rising




21
   See Kyle Bagenstose, Pig Virus Has Ability to Affect Local Herds, BUCKS COUNTY
COURIER               TIMES                (May               4,            2014),
http://www.buckscountycouriertimes.com/article/20140504/NEWS/305049832 (cited at
Compl. ¶ 129).

                                               34
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 44 of 80



corn prices do not tend to lead to lower hog production by hog farmers. Thus, Plaintiffs

again fail to confront the “obvious alternative” explanations for any supply decrease in

2013 that are described in the very material upon which their own Complaints rely.

       D.     Plaintiffs’ “Plus Factors” Do Not Save the Complaints from Dismissal.

       So-called “plus factors” are only potentially relevant to the extent they add

something to allegations of parallel conduct. See, e.g., Park Irmat Drug Corp. v. Express

Scripts Holding Co., 310 F. Supp. 3d 1002, 1013 (E.D. Mo. 2018) (“[I]t is possible to infer

the existence of an agreement from consciously parallel conduct if the parallelism is

accompanied by substantial additional evidence—often referred to as the ‘plus factors.’”).

Here, Plaintiffs allege no facts showing any “acts” Defendants undertook in parallel. See

supra at 13-15. Even so, standing alone or when considered together with Plaintiffs’ other

allegations, the alleged “plus factors” do not suggest an unlawful conspiracy. They

collectively say nothing about the nature, scope, duration, or participants in any agreement,

and are consistent with independent actions by each Defendant.

              1.     Alleged Signaling Through Public Statements.

       Plaintiffs allege that Defendants “exploited” “public earnings calls and other

sources” to “communicate their planned supply restrictions to their competitors in

furtherance of the conspiracy.” Compl. ¶ 109. There is nothing conspiratorial about

company officials addressing economic conditions in the industry in which they operate

during quarterly earnings calls. Such calls are both routine and essential to the effective

functioning of financial markets, and thus have legitimate business purposes. In fact, many

of the “earnings call” statements referenced in the Complaints were made by publicly

                                             35
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 45 of 80



traded companies that are required by law to provide such information to investors. See,

e.g., 17 C.F.R. § 229.303(a)(3)(ii) (2018) (requiring any company subject to the statute to

indicate factors it “reasonably expects will have a material favorable or unfavorable impact

on net sales or revenues or income”); see also Beaver Cty. Emps.’ Ret. Fund v. Tile Shop

Holdings, Inc., 94 F. Supp. 3d 1035, 1047 (D. Minn. 2015) (finding regulation “requires

public companies to disclose ‘trends or uncertainties . . . that the registrant reasonably

expects will have a material favorable or unfavorable impact on net sales or revenues or

income from continuing operations’”) (citing Reg. S-K, 17 C.F.R. § 229.303(a)(3)(ii)).

Indeed, on the face of the Complaints, several alleged “signals” were actually responses to

questions posed by analysts during quarterly earnings calls. See, e.g., Compl. ¶ 119 (“when

asked about fourth quarter and 2011 volumes for pork”); id. ¶ 124 (responding to

questioning about whether there will be a production and pricing “reversion to that norm

over the near term”).

       Plaintiffs cannot breathe life into innocuous “public statements” by drawing

implausible inferences from these remarks. Here, the alleged “signaling” comprised “very

general statements to investors or regulators about the trajectory” of the industry, which

provide minimal, vague information insufficient to permit any plausible inference of

conspiratorial behavior, and do not evince any conversations, coordination, or even parallel

behavior.22 In re Plasma-Derivative Protein Therapies Antitrust Litig., 764 F. Supp. 2d


22
   See, e.g., Compl. ¶ 112 (“we saw overproduction and oversupplies in the hog market
in” in 2008 and “we made the decision” to start reducing “our sow herds” in “February of
‘08”); id. ¶ 113 (“we see a contraction in the overall supply of hogs for the year but not as
much as we’d originally anticipated. And I would expect that prices will be somewhat less
                                             36
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 46 of 80



991, 1001 (N.D. Ill. 2011); Minn. Ass’n of Nurse Anesthetists v. Unity Hosp., 5 F. Supp.

2d 694, 705-06 (D. Minn. 2000) (rejecting use of statement by defendant as a “plus factor”

because it did “not refer to an agreement . . . . [or] evidence concerted action or an

agreement of any kind”) (emphasis in original).

       And, while Plaintiffs complain that the CEO of one Defendant publicly stated during

a quarterly earnings call in September 2009 that he had “had conversations with several

sizable . . . producers” about “liquidation,” that ambiguous statement does not suggest any

signaling or improper subject matter of such conversations. Compl. ¶ 117. See Superior

Offshore Int’l, Inc. v. Bristow Grp. Inc., 738 F. Supp. 2d 505, 513 (D. Del. 2010)

(“ambiguous” statement was insufficient to plausibly allege conspiracy in light of plaintiffs’

failure to allege “how, when, and where the illegal agreement took place”); Insulate, 797

F.3d at 545 (vague reference to agreement between defendant and unidentified “key

distributors” is conclusory and insufficient to meet pleading standards). There is also no

indication or allegation that the referenced “producers” are any of the Defendants in this

litigation, as opposed to large, “independent [hog] farmers” referenced elsewhere in the

Complaints. Compl. ¶ 83. Indeed, the materials cited in the Complaints explain that the

company in question, Smithfield, purchases well over ten million hogs per year (roughly

50 percent of the hogs it processes) from external suppliers, which provides a rational non-

conspiratorial reason for Smithfield to talk to those other producers about their hog



than last year”); id. ¶ 120 (“[A] combination of reduction in supply for cattle, for hogs, for
chicken and in the other hand the improvement and increase in consumption in the
emergent markets we are very optimistic about our business”).

                                             37
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 47 of 80



supplies.23 In any event, the same CEO publicly stated at the end of 2009 that he had “not

seen the significant Midwest reduction that would probably be needed to put this industry

back into balance,” Compl. ¶ 118 (emphasis added), suggesting, if anything, an absence of

conspiracy. The statements stand in stark contrast to the “factual content” from which a

conspiracy can be inferred. See, e.g., Propane II, 893 F.3d at 1056.

       Furthermore, the public statements cited in the Complaints directly contradict the

assertions that the statements were a means of communicating Defendants’ forward-

looking plans to reduce hog numbers. Indeed, the alleged statements were primarily made

before supply increases, rendering implausible Plaintiffs’ assertion that Defendants

“exploited these public statements in order to communicate their planned supply

restrictions to their competitors.” Compl. ¶¶ 107, fig. 3, 109; see supra at 23-26. Even the

few earlier statements from 2009 and 2010 demonstrate nothing because, as Plaintiffs

acknowledge, the hog lifecycle requires “nearly two years to substantially increase

production.” Compl. ¶ 52. As such, if Defendants monitored each other’s statements and

took them into account in setting production goals, one would expect to see diminished

hog numbers in about two years. Yet, two years after the 2009 and 2010 statements were

made, hog production increased in 2011 and 2012. Id. ¶ 107. Thus, the facts pleaded in

the Complaints refute any suggestion that Defendants were “exploit[ing] these public



23
    See WH Group Smithfield Foods 2014 Annual Report at 24 (“In the year ended
December 31, 2014, Smithfield produced 14,724 thousand of the 27,890 thousand hogs
that it slaughtered in the U.S., or 52.8%, and the remaining 13,166 thousand hogs were
purchased from external suppliers.”) (cited at Compl. ¶ 71 & n.22),
http://file.irasia.com/listco/hk/whgroup/annual/2014/ar2014.pdf.

                                            38
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 48 of 80



statements in order to communicate their planned supply restrictions to their competitors.”

Id. ¶ 109.

       At the same time, for half of the eight pork-producing Defendants, the Complaints

merely allege either a single public statement supposedly in furtherance of the putative

conspiracy or none at all. Notably, those few that are asserted do not reference any

agreement or remotely conspiratorial behavior.24 Moreover, although Plaintiffs allege a

purported ten-year conspiracy that supposedly continues today, the Complaints do not

include a single public statement purportedly used as a “signal” by any Defendant after

2013.25 See, e.g., Washington Cty. Health Care Auth., Inc., No. 16 CV 10324, 2018 WL

3313010, at *10 (N.D. Ill. July 5, 2018) (the “complaint alleges that the conspiracy

continued unabated for years after the last shortage-letter-signal was sent, suggesting that

the shortage letters were not, in fact, a signaling mechanism”).




24
   See Compl. ¶ 126 (Indiana Packers (August 2012): identifying higher corn prices and
heat as factors that could influence hog size and when farmers bring hogs to market, but
noting no impact on IPC’s production); id. ¶ 129 (Clemens (May 2014): explaining why
company was relatively spared the effects of PEDv); id. ¶ 130 (alleging that Seaboard and
Triumph Foods postponed the addition of a second shift in 2018 for a new plant constructed
since 2015 and opened in 2017, but not alleging any statements in furtherance of the
conspiracy).
25
   The DPP and IPP Complaints cite a purported statement from Smithfield in December
2013 that allegedly “emphasiz[ed] coordinated industry action was necessary to ‘balance
supply and demand.’” Compl. ¶ 127. The Complaints, however, acknowledge that PEDv
caused a supply reduction in 2014, id. ¶ 107, and that no further decreases in pork
production occurred thereafter. Id. ¶ 107, fig. 3.

                                            39
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 49 of 80



              2.     Opportunities to Collude.

       Defendants allegedly used “several industry trade associations and other forums,”

including the U.S. Secretary of Agriculture-appointed National Pork Board, to

“communicate with each other in person” and “facilitate their conspiratorial conduct.”

Compl. ¶¶ 86, 88.       No actual communications are described, simply a purported

opportunity to communicate. That is inadequate. “[A]llegations that the parties had an

opportunity to communicate . . . are insufficient alone to suggest a conspiracy.” Shimota,

2016 WL 1254240, at *10.26 A court cannot draw a plausible inference of collusion simply

“because [one] belong[s] to the same trade guild as one of his competitors.” Twombly, 550

U.S. at 567 n.12. This Court has likewise refused to treat a trade association as a “‘walking

conspiracy’ of its members.” Five Smiths, 788 F. Supp. at 1049 n.5 (citation omitted). Any

other result would “discourage all trade associations, industry gatherings, or joint ventures”

and thereby “imperil reasonable and procompetitive collaborations.” VI Phillip E. Areeda

& Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles and Their

Application ¶ 1417b at 116 (3d ed. 2010 & Supp. 2016).

       The meager attempts by the DPPs and CIPs to portray two of these trade association

meetings as nefarious fall flat. Compl. ¶ 92. Both meetings involved statements by

independent third parties, not any Defendant. One of these statements, discussed above, is

by a third-party lender following a 2009 National Pork Industry Conference. See supra at



26
   See also Process Controls Int’l, Inc., 753 F. Supp. at 922 (“[I]t is well established that
the mere opportunity to conspire, even in the context of parallel business activity, is
insufficient to state a Section 1 claim.”) (citing Blomkest, 203 F.3d at 1036).

                                             40
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 50 of 80



33. The second is from an article on the National Pork Board website in advance of a July

2010 meeting. The Complaint asserts that this article shows that “pork producers had

responded to lower prices in 2009 ‘by reducing the size of the national herd’ and ‘[a]s a

result, prices have rebounded.’” Compl. ¶ 92. But, as the article reflects, the quoted

statement came from the National Pork Board’s president, a veterinarian; and his comment

about industry trends cannot be reasonably read to suggest anything more than hog

producers reacting rationally to lower prices due to recession and disease, as discussed

supra.27

              3.     Industry Structure.

       The Complaints also allege that the pork processing industry exhibits certain

characteristics that facilitate collusion:   the industry is “highly concentrated” (with

Defendants “collectively control[ling] over 80 percent of the wholesale pork” marketplace)

and has “high barriers to entry.” Compl. ¶¶ 1, 6, 76-85, 133. Notably, Plaintiffs do not

allege that the hog industry, in which the restraint allegedly took place, is highly

concentrated or that Defendants control the rearing and sale of hogs. In fact, as explained

above, only three Defendants are alleged to have any “significant” (defined by Plaintiffs as

greater than 5% market share) hog production. IIP Compl. ¶¶ 109, 111; see supra at 27.

       Plaintiffs’ allegations about the structure of the pork processing industry do not

render their claims plausible. Courts have not hesitated to reject inferences of conspiracy



27
     See National Pork Board to meet during National Pork Industry Conference,
https://www.pork.org/news/national-pork-board-meet-national-pork-industry-conference/
(cited at Compl. ¶ 92).

                                             41
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 51 of 80



based on allegations of industry concentration and high barriers to entry. See, e.g., In re

Late Fee & Over-Limit Fee Litig. 528 F. Supp. at 964 (“[P]arallel behavior in a

concentrated market is insufficient to suggest a conspiracy because it is a ‘common reaction

of firms in a concentrated market’ to ‘recogniz[e] their shared economic interests’ and to

reach similar ‘price and output decisions’ independently. Thus, even if the alleged market

were concentrated, this would not render the asserted conspiracy plausible.”) (citing

Twombly, 550 U.S. at 553-54 (citations omitted)); see also In re Fla. Cement & Concrete

Antitrust Litig., 746 F. Supp. 2d 1291, 1309 (S.D. Fla. 2010) (“Many courts have found in

concentrated industries like the one Plaintiffs allege here . . . [o]ne does not need an

agreement to bring about this kind of follow-the-leader effect”) (citations omitted); id. at

1317 (market concentration and high barriers to entry do not make a claim plausible since

they also “make the market susceptible to conscious parallelism”).

              4.     Increased Earnings.

       Plaintiffs’ allegation that Defendants’ earnings margins “increased significantly,”

IIP Compl. ¶ 128, adds nothing to the plausibility of their alleged conspiracy. Increasing

profits is not a plus factor. Burtch, 662 F.3d at 229 (“‘In a free capitalistic society, all

entrepreneurs have a legitimate understandable motive to increase profits’ and without a

‘scintilla of evidence of concerted, collusive conduct,’ this motive does not on its own

constitute evidence of a ‘plus factor.’”) (quoting In re Baby Food, 166 F.3d at 137).

       And, while Plaintiffs try to make much of the supposed “widening” of profit margin

spreads after the conspiracy allegedly began, the Complaints include no allegation

accounting for how basic supply and demand factors might have affected prices and profits.

                                            42
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 52 of 80



In re Musical Instruments, 798 F.3d at 1197 n.13 (affirming dismissal of antitrust claim

when “[a]ny manner of economic variables may have contributed to these fluctuations in

prices and sales”). Even more robust econometric analysis that tries to account for such

factors and merely “‘flags the possibility’ of a conspiracy is not sufficient to meet the

plausibility test.” 7 W. 57th St. Realty Co., LLC v. Citigroup, Inc., No. 13 CIV. 981, 2015

WL 1514539, at *12 (S.D.N.Y. Mar. 31, 2015) (citing Iqbal, 556 U.S. at 678).28

       Here, however, the IIPs’ charts provide no support for their claim that a supply

reduction conspiracy began in 2009. Even a cursory inspection of Figure 9 (IIP Compl.

¶ 128) reveals that the only sustained increase in profit margins occurred six years into the

alleged conspiracy, and during a period of increasing and record-high industry production:




28
    While Plaintiffs tout some pricing and market share charts as being “statistically
significant” and showing a “standard deviation” change, IIP Compl. ¶¶ 119 fig. 6, 129, fig.
10, these charts are far from clear and fail to even remotely disclose their methodologies
or inputs.
                                             43
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 53 of 80



This trend severely undermines the plausibility of Plaintiffs’ assertion that “Defendants’

restriction of pork supply” was connected to “an increasing amount of the profits available

in the pork industry.” IIP Compl. ¶ 7.

              5.      Purportedly Abnormal Pricing.

       Plaintiffs also contend “abnormal pricing” movements support the plausibility of

the alleged conspiracy. Id. ¶ 125. But they do not allege that Defendants agreed on prices,

whether abnormal or not, for pork products. See, e.g., Compl. ¶ 2 (the conspiracy was to

“limit[] production with the intent . . . of increasing pork prices”). Rather, Plaintiffs assert

that “the increase of prices” “unexplained by increases in costs,” and “the significant break

between pricing prior to 2009 and pricing after 2009,” are additional indicators of the

plausibility of Defendants’ conspiracy. IIP Compl. ¶ 125. But these conclusory statements

do not mention pork demand (in the U.S. or foreign markets) or input costs for corn, feed,

fuel, or labor, among many other factors that affect pork prices. Id. ¶ 126-29. As discussed

above, supra at 29-31, 34-35, pricing analyses that fail to account for the effects of basic

economic factors, such as demand and input costs, come nowhere close to alleging conduct

so inexplicable that it supports an inference of conspiracy. See Propane II, 893 F.3d at

1057 (allegation that conspiracy caused propane tank prices to remain at “high, non-

competitive levels” despite decrease in propane gas prices is insufficient to sustain claim).

       Nor is there anything inherently anticompetitive about similar prices or price

increases in an allegedly “highly concentrated market.” Compl. ¶ 80. In a “concentrated

market, the occurrence of a price increase does not in itself permit a rational inference of

conscious parallelism or supracompetitive pricing.”         Brooke Grp. Ltd. v. Brown &

                                              44
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 54 of 80



Williamson Tobacco Corp., 509 U.S. 209, 237 (1993) (“rising prices do not themselves

permit an inference of a collusive market dynamic”).

       Finally, the CIPs claim that pork prices “increas[ed] in 2009, spiked in 2014, and

continuously remained at higher levels compared to the years prior to 2009.” CIP Compl.

¶ 113, fig. 2; see also IIP Compl. at p. 40 (referencing “unprecedented increase” in prices

from 2009). But their specific allegations draw a different picture. In fact, Figure 2 from

the CIP Complaint sets forth Federal Reserve data showing just the opposite: that hog

prices returned to historical, pre-recession/pre-Swine flu (2009-2010) and pre-PEDv virus

(2013-2014) levels during the latter half of the alleged conspiracy period:




              6.     Market Share Stability.

       Finally, the IIP Complaint alleges that enhanced market share stability suggests

conspiracy. IIP Compl. ¶¶ 118-21. A chart cited in that complaint, however, actually

shows significant volatility in Defendants’ market shares during the alleged conspiracy.

Id. ¶ 118, fig. 5. And a second chart, id. ¶ 119, fig. 6, sets forth an undefined analysis of


                                             45
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 55 of 80



market shares. Even accepting Plaintiffs’ doubtful characterization of these two charts,

however, both “are simply descriptions of the market, not allegations of anything that the

defendants did . . . and do not give rise to an inference of an unlawful agreement.” Erie

Cty., 702 F.3d at 870.

       E.     Plaintiffs’ Misplaced Reliance on the Broiler Litigation Cannot
              Establish a Plausible Pork Conspiracy.

       Plaintiffs here (represented by essentially the same counsel who brought the Broiler

case on behalf of some of the same named plaintiffs) invoke the Broiler opinion denying

motions to dismiss in that case. Compl. ¶¶ 38-42. Courts, however, regularly reject such

“if it happened there, it could have happened here” allegations. In re Elevator Antitrust

Litig., 502 F.3d 47, 52 (2d Cir. 2007). Furthermore, nothing was found to even have

“happened there” in the broiler industry. The Broiler opinion was merely a preliminary

determination that the conspiracy as alleged in the complaints (disputed by the defendants

there) survived a motion to dismiss. Pigs, of course, are not chickens; and examination of

the allegations at issue here, individually or “as a whole,” reveals stark contrasts with those

brought in the Broiler case, rendering that ruling distinguishable in critical respects.




                                              46
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 56 of 80



              1.     No Historically Unprecedented Decrease in Rate of Production.

       The Broiler court placed great weight on the allegation that although broiler

production increased during the alleged conspiracy as an absolute matter, the plaintiffs

there alleged that “there was a decrease relative to the historic annual rate of production

increase.” Broiler, 290 F. Supp. 3d at 793. On this point, the Broiler court cited the

following chart relied upon by those plaintiffs, id. at 795:




       Here, in comparison, while the Complaints make the conclusory allegation that pork

“production decreases marked a drastic change” during the alleged conspiracy, Compl. ¶

107, drawing a comparable line through the charts in the Complaints reveals that the annual

rate of production actually remained relatively consistent with the pre-“conspiracy” rate:




                                             47
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 57 of 80




              2.     No Specific Production Cuts by All Producers.

       In determining that the Broiler plaintiffs had alleged a plausible conspiracy, that

court also relied on specific allegations that each defendant “either cut production or took

action to restrain production” during the relevant time period, citing to “industry reports to

support [plaintiffs’] allegation that all Defendants destroyed breeder flocks.” Broiler, 290

F. Supp. at 796, 803 (emphasis in original).29 By contrast here, as set forth supra at 15-16,

Plaintiffs engage in impermissible group pleading, mention only a few actual output




29
    Similarly, in other decisions denying motions to dismiss antitrust claims, courts based
their decisions on concrete factual allegations about the “acts” at the heart of the claim.
See, e.g., Kleen Prods., LLC v. Packaging Corp. of Am., 775 F. Supp. 2d 1071, 1076 (N.D.
Ill. 2011) (noting the “amount of detail provided” in plaintiffs’ allegations on “the amount
and timing” of the allegedly conspiratorial capacity reductions as well as numerous
“allegations of parallel price increases”); In re Plasma-Derivative Protein Therapies
Antitrust Litig., 764 F. Supp. 2d at 996 (denying motion to dismiss when two producers
each allegedly cut production by “approximately the same total amount” through
coordinated facility closures over a period of less than two years).

                                             48
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 58 of 80



reductions undertaken by a single Defendant, Compl. ¶¶ 114, 119, rely almost entirely on

aggregate industry data and charts (which show that output increased during the alleged

conspiracy period), see, e.g., Compl. ¶ 107, fig. 3, and include allegations that a number of

Defendants increased capacity during the alleged conspiracy. See supra at 20-22.

              3.     No Suspicious Timing of Meetings and Production Cuts.

       The Broiler court noted that in “January 2008 [the first year of the alleged Broiler

conspiracy], immediately after an industry convention, the large producers made public

statements calling for industry-wide production cuts. . . . And sure enough, soon thereafter,

a number of other producers publicly announced that they would cut production.” Broiler,

290 F. Supp. 3d at 798; see also id. (“A similar scenario of industry meetings, followed by

public statements and production cuts also took place in 2011, this time involving

unprecedented slaughter or export of breeder flocks.”).30

       In contrast, the IIPs here do not even mention any such meetings; and while other

Plaintiffs’ note some specific industry meetings, almost all in 2011 and beyond, see, e.g.,

Compl. ¶¶ 100-106, those hollow references are devoid of any allegations of “suspicious

timing of important industry conferences . . . followed by unusual producer actions and

market movements.” Broiler, 290 F. Supp. 3d at 800. Quite the opposite, the meetings

referenced occurred almost entirely during periods of significantly increased pork

production (except for periods Plaintiffs concede were affected by the PEDv virus). Compl.



30
   See also id. at 799-800 (finding that “[t]he context within which those meetings take
place is key to determining the significance of the occurrence of those meetings to the
plausibility of a conspiracy claim”).

                                             49
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 59 of 80



¶ 107; see also In re Hawaiian & Guamanian Cabotage Antitrust Litig., 647 F. Supp. 2d

1250, 1257 (W.D. Wash. 2009) (dismissing complaint alleging an opportunity to conspire

at industry gatherings but “mak[ing] no attempt to compare the timing of trade association

meetings” to the conduct at issue).

              4.     No Unprecedented Methods to Effectuate Conspiracy.

       The Broiler court highlighted allegations “that between 2008 and 2014, the Broiler

market experienced unprecedented movement, and the Broiler producers took

unprecedented action.” Broiler, 290 F. Supp. 3d at 797 (emphases added). Likewise, the

Broiler complaint specifically identified the “unprecedented methods” that defendants

allegedly undertook to effectuate the purported conspiracy: (i) the “unprecedented

slaughter or export of breeder flocks,” which rendered the defendants “unable to increase

production for at least eighteen months,” id. at 798, 806; and (ii) the “shift[] to short-term

contracts with variable pricing” at the start of the conspiracy period to capture higher

pricing, id. at 800. In contrast, here, the Complaints fail to identify any “unprecedented

methods” employed during any portion of the alleged conspiracy period.

              5.     Broiler Chickens and Hogs Are Different in Material Respects.

       Plaintiffs cannot escape biological differences between broiler chickens and hogs

that severely weaken the plausibility of the alleged pork conspiracy and undermine

Plaintiffs’ reliance on the Broiler decision. Although it should be obvious, pigs are not

chickens. So while the Broiler court noted that a “momentary production increase” of

broiler chickens was possible to take advantage of higher prices, 290 F. Supp. at 807, “[t]he

typical hog production cycle lasts about four years . . . [and] it takes nearly two years to

                                             50
      CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 60 of 80



substantially increase production.” Compl. ¶ 52. And, as noted above, the material

increases in production during the alleged conspiracy reflect that steps were being taken to

increase hog supply throughout the alleged conspiracy period. See supra at 20-25. The

extended, biologically-driven hog production cycle makes it implausible to suggest that, as

was alleged of chickens in the Broiler case, a hog producer could have ramped up

“production at a certain point to take advantage of the inflated price . . . achieved through

production cuts.” 290 F. Supp. 3d at 807.

       Finally, not only did Defendants here have to cope with rising feed costs and the

recession, but hog producers also had to contend with the Swine Flu and PEDv. See supra

at 31-35. These epidemics unequivocally distinguish the economic conditions here from

those in the Broiler case.

II.    PLAINTIFFS’ CLAIMS ARE BARRED BY THE STATUTE OF
       LIMITATIONS.

       Plaintiffs allege that the supposed conspiracy was evinced in “public statements” on

earnings calls and “abnormal price movements” in data published by the USDA,

“[b]eginning in 2009.” See Compl. ¶¶ 111-128, 131. But they did not file these lawsuits

until June 2018, nearly a decade later. Plaintiffs’ antitrust claims are thus foreclosed by

the Clayton Act’s four-year statute of limitations. See 15 U.S.C. § 15b.

       Plaintiffs’ invocation of fraudulent concealment does not excuse their untimely

filing. Plaintiffs allege none of the facts required to invoke that doctrine, and the few facts

on which Plaintiffs rely were publicly available on the Internet and elsewhere well outside

the four-year limitations period. If those public facts plausibly show the existence of a


                                              51
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 61 of 80



conspiracy (as Plaintiffs contend), then fraudulent concealment cannot possibly apply

because those public facts, by definition, were not concealed. Nor do Plaintiffs plead any

facts sufficient to meet the Eighth Circuit’s exacting requirement that fraudulent

concealment applies only where defendants have taken specific actions solely to conceal

the conspiracy that are independent of the conspiratorial agreement itself. Plaintiffs’

reliance on fraudulent concealment is therefore futile: regardless of whether Plaintiffs’

federal antitrust claims survive Twombly, the statute of limitations bars them.

       Moreover, to the extent Plaintiffs seek to recover for more recent events, they have

failed to offer factual allegations plausibly showing a conspiracy extending past June 2014.

Not only are the Complaints nearly silent about the years after 2014, but also the few

allegations about those years actually contradict any claim of a continuing conspiracy. For

example, while the alleged conspiracy supposedly sought to reduce pork supply, Plaintiffs’

allegations show supply increased every year after 2013, other than a dip in 2014 that

Plaintiffs acknowledge resulted from disease, not an unlawful agreement. See supra at 20-

25, 31-35. Plaintiffs’ federal antitrust claims should therefore be dismissed in their entirety.

       A.     A Motion to Dismiss Should Be Granted When the Complaint Shows
              That a Claim Is Time-Barred.

       Eighth Circuit law is clear that “when it appears from the face of the complaint itself

that the limitation period has run, a limitations defense may properly be asserted through a

Rule 12(b)(6) motion to dismiss.” Varner v. Peterson Farms, 371 F.3d 1011, 1016 (8th

Cir. 2004) (internal quote omitted); Summerhill v. Terminix, Inc., 637 F.3d 877, 880-81

(8th Cir. 2011) (dismissing plaintiff’s claims on limitations grounds). Courts in this


                                              52
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 62 of 80



District have repeatedly dismissed, at the pleading stage, antitrust claims barred by the

statute of limitations. See, e.g., Insulate SB, Inc. v. Advanced Finishing Sys., Inc., No. 13-

2664, 2014 WL 943224, at *4-9 (D. Minn. Mar. 11, 2014), aff’d, 797 F.3d 538 (8th Cir.

2015); In re Milk Prod. Antitrust Litig., 84 F. Supp. 2d at 1029 (dismissing antitrust claim

because it accrued outside the limitations period).

       B.     Plaintiffs’ Federal Antitrust Claims Are Time-Barred.

       Plaintiffs’ federal antitrust claims are subject to the Clayton Act’s four-year statute

of limitations, 15 U.S.C. § 15b, which requires the action to be brought no more than four

years after the cause of action accrued. An antitrust cause of action “accrues ‘when a

defendant commits an act that injures a plaintiff’s business.’” Nitro Distrib., Inc. v. Alticor,

Inc., 565 F.3d 417, 427 (8th Cir. 2009) (quoting Zenith Radio Corp. v. Hazeltine Research,

Inc., 401 U.S. 321, 338 (1971)); see also Insulate, 2014 WL 943224, at *5 (calculating

accrual from the time of injury). Thus, “accrual in antitrust actions depends on the

commission of the defendant’s injurious act rather than on the plaintiff’s knowledge of that

act or the resulting injury.” Granite Falls Bank v. Henrikson, 924 F.2d 150, 153 (8th Cir.

1991), overruled on other grounds, Rotella v. Wood, 528 U.S. 549 (2000).

       The first action in these proceedings was filed on June 28, 2018, and thus Plaintiffs

are barred from asserting any antitrust claims that accrued before June 28, 2014. But that

is precisely what Plaintiffs are attempting to do here. They allege that the conspiracy began

no later than 2009 and that they were injured by having to pay artificially inflated prices

for pork starting in 2009. See Compl. ¶¶ 2, 7, 37, 133-141, 153, 162-64. It is simply far

too late to bring that claim.

                                              53
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 63 of 80



       C.     Plaintiffs Have Not Sufficiently Pleaded Fraudulent Concealment.

       Plaintiffs try to salvage their time-barred claims by invoking the doctrine of

fraudulent concealment. But Plaintiffs source their factual allegations entirely from the

public record. Fraudulent concealment of public facts makes no sense, and the doctrine is

not available here.

       To invoke fraudulent concealment, Plaintiffs must allege facts showing: (1)

affirmative acts by Defendants “taken solely to conceal” the alleged conspiracy; and (2)

Plaintiffs’ failure to discover the existence of the conspiracy; despite (3) due diligence by

Plaintiffs in attempting to discover their claim. In re Milk Prods. Antitrust Litig., 84 F.

Supp. 2d at 1022; Insulate, 2014 WL 943224 at *5; In re Wholesale Grocery Prods.

Antitrust Litig., 722 F. Supp. 2d 1079, 1084 (D. Minn. 2010). “Failure to properly allege

any one of these elements is fatal to Plaintiffs’ claim.” In re Milk, 84 F. Supp. 2d at 1022.

Further, Plaintiffs’ pleading must meet the particularity standard of Rule 9(b). Summerhill,

637 F.3d at 880. Thus, Plaintiffs must plead “the who, what, when, where, and how” of

the allegedly fraudulent concealment. Id. (quoting Great Plains Tr. Co. v. Union Pac. R.R.

Co., 492 F.3d 986, 995 (8th Cir. 2007)).31

       The Complaints fall well short of this standard on all elements. As an initial matter,

Plaintiffs’ reliance on public sources is fatal to their claim of fraudulent concealment. If

the public facts Plaintiffs allege support a plausible inference of a conspiracy, then those



31
   See also In re Milk, 84 F. Supp. 2d at 1022 (plaintiffs must allege the “time, place and
content of the false misrepresentations, the fact misrepresented and what was retained or
given up as a consequence of the fraud”).

                                             54
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 64 of 80



same facts doom Plaintiffs’ reliance on fraudulent concealment. See, e.g., In re Wholesale

Grocery, 722 F. Supp. 2d at 1084 (fraudulent concealment unavailable because “material

information underlying the antitrust claims was available” on the public record); In re Milk,

84 F. Supp. 2d at 1024-25 (availability of facts underlying claim, including allegation that

the effect of the conspiracy “was that milk prices were ‘raised and stabilized,’” was enough

to defeat claim of fraudulent concealment); see also Pocahontas Supreme Coal Co. v.

Bethlehem Steel Corp., 828 F.2d 211, 218 (4th Cir. 1987) (because facts underlying

complaint were “necessarily discoverable upon simple inquiry of public records,” plaintiff

“could not validly claim more than ignorance, rather than fraudulent concealment of this

particular information. That will not suffice.”). Apart from this obvious deficiency,

Plaintiffs also have failed to allege facts supporting any of the three elements of fraudulent

concealment. The doctrine simply does not apply.

              1.     Fraudulent Concealment Is Unavailable Because the Facts
                     Supposedly Evincing a Conspiracy Have Been in the Public
                     Record for Years.

       While Defendants dispute Plaintiffs’ characterizations of the facts here, even

assuming the truth of the Complaints’ allegations for purposes of this motion, they show

that the limitations period expired years ago.

       Defendants supposedly orchestrated the putative conspiracy through public

statements. Specifically, Plaintiffs assert that Defendants “disclosed certain of their supply

restriction efforts” in public analyst conferences and “exploited these public statements in

order to communicate their planned supply restrictions to their competitors in furtherance

of the conspiracy.” Compl. ¶ 109 (emphasis added). While Plaintiffs offer conclusory

                                             55
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 65 of 80



assertions of “secret” meetings, their factual allegations reference transcripts of concededly

“public statements” in earnings calls that have been available on the Internet for years. For

example, Plaintiffs allege:

       • During a June 2009 earnings call, a Defendant’s CEO “stated that the current
         cuts were not enough and more were needed to ‘fix’ the hog industry and that
         ‘[s]omebody else has got to do something.’” Compl. ¶ 114.

       • In an August 2009 earnings call, another CEO “communicated the start of [its]
         participation in hog liquidation efforts.” Id. ¶ 116.

       • In an earnings call in September 2009, a senior executive “stated that he had
         conversations with ‘sizable large producers’ and that they would be doing some
         liquidation.” Id. ¶ 117.

       • In an earnings call in March 2010, the same executive “indicated that further
         cuts were still to come.” Id. ¶ 119.

       • In a separate earnings call in March 2010, a CEO mentioned its “reduction in
         hog supply as a driver of profitability, and stated that these efforts were resulting
         in protein shortages.” Id. ¶ 120.

       • Citing a December 2010 earnings call, that “[t]he Defendants also acknowledged
         access to information that allowed them to know that the supply of pork would
         not be increasing.” Id. ¶ 121.

Plaintiffs cannot simultaneously claim that these eight- and nine-year-old public statements

evince a conspiracy—and indeed were themselves a key vehicle through which Defendants

supposedly confirmed their joint participation—while also asserting that this supposed

conspiracy could not have been discovered before June 2014.

       Plaintiffs also rely heavily on allegations based on public information about Agri

Stats. According to Plaintiffs, the purported conspiracy catalyzed when “Agri Stats began

to propose a series of benchmarks to the swine industry” that contained detailed production

information. Id. ¶¶ 43-54. But the materials Plaintiffs identify were public well before the

                                             56
      CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 66 of 80



limitations period. For example, Plaintiffs cite a 2008 article in the “Advances in Pork

Production Journal,” which is publicly available on the Internet, 32 in which Agri Stats

allegedly encouraged participants in the pork industry to participate in benchmarking

efforts that “could range from simple production comparisons to elaborate and

sophisticated total production and financial comparisons.”         Compl. ¶ 44.     Plaintiffs

highlight passages from that same 2008 article stating that “the ultimate goal is increasing

profitability” and that “[t]o gain maximum benefit, production, cost and financial

performance should all be part of the benchmarking program.” Id. ¶ 45. Similarly,

Plaintiffs cite a presentation at a 2009 conference, which is also publicly available on the

Internet, for the proposition that each monthly Agri Stats report contains a range of detailed

information “for analysis and comparison.” Id. ¶ 51. Moreover, as evidence of the

supposedly sinister “level of detail provided to competitors” by Agri Stats, Plaintiffs

reproduce a chart from a 2011 Agri Stats presentation pulled from the Internet. Id. ¶ 53.

Far from being hidden, all of these materials are public—and long stale.

        Finally, Plaintiffs purport to bolster their conspiracy allegations by asserting—based

on publicly available data published by the United States Department of Agriculture—that

“[b]eginning in 2009, the pork industry showed abnormal price movements,” including

prices that “increased beginning in 2009” and “spiked [in] 2014.” Id. ¶ 131; see also id.

¶¶ 137-140 (relying on alleged Bureau of Labor Statistics data to assert that higher retail

pork prices were driven by higher wholesale pork prices). Plaintiffs likewise point to



32
     See www.prairieswine.com/pdf/36021.pdf.

                                              57
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 67 of 80



publicly available data that allegedly show that “[i]n 2009, 2010, and again in 2013, the

pork industry cut production.” Id. ¶ 107. Plaintiffs cannot cite allegedly “abnormal price

movements” from public data as evidence of a conspiracy and simultaneously claim that

public data was somehow concealed. Courts in this Circuit reject fraudulent concealment

when a complaint relies on public facts to state a conspiracy claim. In re Wholesale

Grocery, 722 F. Supp. 2d at 1084; In re Milk, 84 F. Supp. 2d at 1024-25.

              2.     Plaintiffs Fail to Allege Facts Showing that Defendants Took
                     Affirmative Steps to Conceal Their Cause of Action.

       This Court adheres to the Eighth Circuit’s strict rule that the doctrine of fraudulent

concealment applies only where a plaintiff alleges facts suggesting that a defendant took

actions specifically for the purpose of concealing the alleged conspiracy. Accordingly, a

complaint must include “specific allegations of affirmative acts taken solely to conceal a

price fixing conspiracy.” In re Milk, 84 F. Supp. 2d at 1022; see also Ripplinger v. Amoco

Oil Co., 916 F.2d 441, 442 (8th Cir. 1990) (fraudulent concealment “requires an act of

affirmative misrepresentation over and above the acts creating the alleged cause of action”

and holding that “non-disclosure” of information is insufficient); In re Monosodium

Glutamate Antitrust Litig., No. CIV. 00MDL1328, 2003 WL 297287, at *3 (D. Minn. Feb.

6, 2003) (“Plaintiffs must show acts, other than the acts constituting the conspiracy, that

demonstrate fraudulent concealment of that conspiracy.”).

       The Complaints confirm that nothing was “concealed” here. Plaintiffs cannot

satisfy the first element of fraudulent concealment both because they rely on public

information in their effort to show that there was a conspiracy and because the Complaints


                                             58
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 68 of 80



contain no facts supporting the conclusory assertions of concealment. 33 For example,

Plaintiffs fail to allege any affirmative acts suggesting that any Defendant concealed its

herd information, pricing, business plans, or, frankly, anything else. And it is not just that

the Complaints fail to allege that any Defendant took any affirmative steps to conceal the

supposed agreement, a pleading failure that alone negates application of the doctrine.

Worse, the Complaints allege that Defendants openly executed the supposed conspiracy

through public statements. Plaintiffs’ allegations about public “signaling” cannot be

squared with fraudulent concealment.

       With no facts suggesting concealment, Plaintiffs resort to buzzwords. Compl.

¶¶ 142-143, 152. They assert, for example, that Defendants used “secret” means of

communications to hide their plans. Id. ¶ 143. Exactly what those means were, however,

remains a total mystery. Such labels (and nothing more) do not meet the plausibility

standard in Twombly, much less the particularity requirement in Rule 9(b). Then-Chief

Judge Magnuson rejected nearly identical generic statements about unspecified

“clandestine meetings” in the Milk case. In re Milk, 84 F. Supp. 2d at 1024 (“Vaguely

alleging that ‘something’ occurred at ‘some time’ fails to satisfy the particularity

requirement.”). His reasoning applies here as well.



33
   In one throw-away line that is devoid of any facts, Plaintiffs claim that the conspiracy
“was self-concealing.” Compl. ¶ 151. But, “[m]erely claiming that all conspiracies are
self-concealing is simply insufficient.” In re Milk, 84 F. Supp. 2d at 1023; see also New
Prime, Inc. v. Eaton Corp., No. 16-3407-CV-S-SRB, 2017 WL 5992466, at *3 (W.D. Mo.
Mar. 16, 2017) (finding the first prong of fraudulent concealment not satisfied when
“Plaintiff’s Complaint describes Defendant Eaton’s actions as ‘self-concealing’” and
“identifies no affirmative misrepresentation”).

                                             59
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 69 of 80



       Plaintiffs also cannot meet the pleading standard in the Eighth Circuit and Rule 9(b)

with the mere allegation that one Defendant attributed price increases to non-conspiratorial

factors, such as market forces and programs with retailers. Compl. ¶ 147. In the Milk case,

plaintiffs alleged that, “instead of admitting to a conspiracy,” defendants “publicly denied

price fixing allegations” and instead attributed their high profits to other factors, such as

“diversified operations, improved efficiency, drought, tight supplies, and state law.” In re

Milk, 84 F. Supp. 2d at 1022-24. Then-Chief Judge Magnuson held that plaintiffs’

allegations were insufficient to toll the limitations period because “[s]imply denying the

existence of an antitrust violation” or “attribut[ing] the change in prices to factors other

than an illegal conspiracy” “does not constitute fraudulent concealment.” Id. at 1023-24.

And to hold otherwise “would effectively nullify the statute of limitations.” Id. at 1023

(quoting Pocahontas Supreme Coal Co., 828 F.2d at 218-19).34

       It is true that no Defendant has confessed (or ever will confess) to Plaintiffs’

conspiracy theory. But Plaintiffs’ pleading obligation is not to allege silence or a failure

to confess but rather to allege with particularity facts showing affirmative acts of

concealment, including “a specific time that Defendants affirmatively concealed the

existence of a conspiracy.” In re Milk, 84 F. Supp. 2d at 1023 (“silence or passive conduct

is not fraudulent unless parties’ relationship imposes duty to disclose”) (internal quotation




34
    See also Pocahontas, 828 F.2d at 218-19 (rejecting a concealment claim based on a
failure to confess to antitrust violations and statements attributing price increases to market
forces); In re Wholesale Grocery, 722 F. Supp. 2d at 1085 (same).

                                              60
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 70 of 80



marks omitted). 35 Plaintiffs’ failure to do so dooms their reliance on the fraudulent-

concealment doctrine.

              3.     Plaintiffs Fail to Allege They Were Actually Misled by Any
                     Affirmative Act of Concealment.

       Plaintiffs also must allege facts showing “as a result of Defendants’ concealment,”

they failed to discover the existence of the antitrust claim. In re Milk, 84 F. Supp. 2d at

1024. But Plaintiffs do not allege any facts remotely suggesting that they were actually

misled by a Defendant (or anyone else) or that they somehow relied upon any subterfuge

by any Defendant. Instead, Plaintiffs merely assert that they could not have discovered the

alleged conspiracy until shortly before filing the Complaint. Compl. ¶ 142. No facts, just

an assertion. Such conclusory statements are improperly “circular” when, as here, they are

based on insufficient facts demonstrating actual concealment. In re Milk, 84 F. Supp. 2d

at 1024.

              4.     Plaintiffs Are Silent on Due Diligence.

       Plaintiffs must also allege with particularity their diligence in attempting to uncover

their claims and then explain why, despite their efforts, they could not have uncovered

those claims within the limitations period. Kansas City, Mo. v. Fed. Pac. Elec. Co., 310

F.2d 271, 284 (8th Cir. 1962); In re Milk, 84 F. Supp. 2d at 1024; Insulate, 2014 WL

943224, at *5; In re Wholesale Grocery, 722 F. Supp. 2d at 1084-86.




35
    See also, e.g., Wood v. Carpenter, 101 U.S. 135, 143 (1879) (“Concealment by mere
silence is not enough.”); New Prime, 2017 WL 5992466, at *3 (“Non-disclosure is not
enough to qualify as fraudulent concealment.”).

                                             61
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 71 of 80



       The Complaints are utterly silent as to what steps, if any, Plaintiffs took from 2009-

2014 to investigate the allegedly “abnormal” prices that they paid for pork (which the

USDA reported publicly), the public statements by Defendants, and the public statements

of Agri Stats. See supra at 55-58. Moreover, the Plaintiffs point to no facts coming to

light during the limitations period that were unknown and unknowable years before.

       Instead, Plaintiffs simply declare that they “could not have discovered through the

exercise of reasonable diligence[] the existence of the conspiracy” until Bloomberg

published an article in 2017 about the chicken industry and their lawyers filed a 2018

amended complaint in the Broiler case. Compl. ¶¶ 142, 148-152. But the Bloomberg

article hardly qualifies as a “eureka!” event. As its source for a conspiracy theory with

respect to chicken, the Bloomberg article cites the 2016 complaint in the Broilers litigation,

which was filed by Lockridge Grindal (one of the Plaintiffs’ counsel here) on behalf of

Maplevale Farms (one of the named Plaintiffs here).36 The Bloomberg article presented no

facts that were not already in the public record. Instead, that article relied (much like

Plaintiffs) on statements from public analyst calls or other publications.37

       In addition, the Bloomberg article is mostly about chicken, not pork. The article

contains just two references to pork. Interestingly, it points out that data from Agri Stats



36
  See Christopher Leonard, Is the Chicken Industry Rigged?, BLOOMBERG BUSINESSWEEK,
Feb. 15, 2017, available at www.bloomberg.com/news/features/2017-02-15/is-the-
chicken-industry-rigged.
37
   For example, the Bloomberg article highlights a 2009 analyst conference call from the
CEO of a chicken producer that supposedly “suggested another source for the shift [toward
increased profitability in the chicken industry]: Agri Stats.”

                                             62
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 72 of 80



is far less useful in the pork and cattle business than in the chicken business, because “[t]he

U.S. Department of Agriculture publishes reams of statistics on the hog and cattle business,

which is of great value to farmers and commodities traders.” And the article states in

passing that Agri Stats has been “branching out into the hog business,” citing an Agri Stats

presentation from 2011 that appears to be one of the same publicly available documents

cited in the Complaint. There is no startling revelation in either point.

       Plaintiffs also cite the 2018 amended complaint in the Broilers litigation as a

disclosure event. Compl. ¶ 149. But Plaintiffs do not explain how that complaint (filed by

these same Plaintiffs’ counsel) about the chicken business revealed any new or undisclosed

facts about the pork industry. When the same Plaintiffs’ counsel turned their attention to

pork in 2018, they relied upon facts that have been in the public record for years.

       If the public statements and publicly available articles and data cited in the

Complaints are sufficient to plead an unlawful agreement, they were certainly enough to

“excite attention and thus put Plaintiffs on inquiry notice,” foreclosing a claim of fraudulent

concealment. See In re Milk, 84 F. Supp. 2d at 1024-25 (plaintiffs failed to satisfy the

diligence element of fraudulent concealment because they offered no explanation of the

steps they took to discover their claims and did not “explain why the facts underlying their

claim were not available to them at an earlier date”); see also, e.g., Willmar Poultry Co. v.

Morton-Norwich Prods., Inc., 520 F.2d 289, 295 (8th Cir. 1975) (rejecting fraudulent

concealment claim when “plaintiffs could have discovered” the cause of action “by reading

the Tariff Commission’s report” and “by reviewing the public testimony taken by the



                                              63
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 73 of 80



Commission in connection with the preparation of this report”). 38 Plaintiffs’ complete

failure to allege due diligence also compels rejection of their reliance on fraudulent

concealment. In re Milk, 84 F. Supp. 2d at 1022.

       D.      The Continuing-Conspiracy Doctrine Does Not Apply.

       Plaintiffs claim that the alleged conspiracy to reduce supply, however old it may be,

is still ongoing. But Plaintiffs allege no facts suggesting this is true. The facts they do

allege contradict, rather than support, any such claim. And even if there were recent

conspiratorial acts alleged, the continuing-conspiracy doctrine would limit Plaintiffs’

claims only to transactions occurring within the limitations period. Claims based on

transactions before June 28, 2014 would still be barred. See Klehr v. A.O. Smith Corp.,

521 U.S. 179, 189-90 (1997) (although “each [new] overt act that is part of the [original]

violation and that injures the plaintiff . . . starts the statutory period running again[,] . . . the

commission of a separate new overt act generally does not permit the plaintiff to recover

for the injury caused by old overt acts outside the limitations period”); In re Pre-Filled

Propane Tank Antitrust Litig., 860 F.3d at 1068 (same).

       The Eighth Circuit’s recent decision in Propane Tank II confirms that allegations of

a continuing conspiracy must satisfy the Twombly plausibility standard. In that case, a


38
   See also In re Wholesale Grocery, 722 F. Supp. 2d at 1084-86 (rejecting fraudulent
concealment claim when “material information underlying the antitrust claim was [publicly]
available” to plaintiffs, and plaintiffs failed to sufficiently allege due diligence); Insulate,
2014 WL 943224, at *5 (same); Pocahontas, 828 F.2d at 218 (rejecting fraudulent
concealment claim because material information was “necessarily discoverable upon
simple inquiry and consultation of public records” and finding that plaintiffs “could not
validly claim more than ignorance, rather than fraudulent concealment of this particular
information”).

                                                 64
    CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 74 of 80



group of indirect purchasers sought to enjoin an alleged conspiracy to reduce the amount

of propane sold in tanks while maintaining the price. Propane Tank II, 893 F.3d at 1051-

52. The court held that, although the complaint plausibly alleged a conspiracy from 2008

to 2010, the complaint was devoid of the facts necessary to state a claim for a continuing

conspiracy in later periods. Id. at 1056-58. The court thus affirmed dismissal of the

indirect purchasers’ claims under Twombly. Id.

       Here, Plaintiffs baldly assert that both the conspiracy and its effects “continu[e] to

the present.” Compl. ¶ 37. But that is a conclusion, not entitled to any presumption of

truth. See Propane II, 893 F.3d at 1056-58. Even had Plaintiffs alleged an unlawful

agreement before June 2014, the Complaints are devoid of factual allegations suggesting

any conspiratorial actions within the limitations period. Plaintiffs simply recite a list of

trade association meetings during the limitations period, but such allegations do not suggest

any continuing conspiratorial activities. See supra at 40. Much more is required to do that.

       Indeed, Plaintiffs concede that there were no conspiratorial production cuts during

the limitations period. Plaintiffs allege that “[i]n 2009, 2010, and again in 2013, the pork

industry cut production,” and concede that the “production dip in 2014” was non-

conspiratorial and stemmed from “the adverse impacts from the deadly” PEDv virus.

Compl. ¶ 107. And Plaintiffs’ own Figure 3 shows that annual commercial hog production

by weight increased dramatically every year after 2014. Id. Thus, accepting Plaintiffs’

pleading as true, the only factual allegations within the limitations period are wholly




                                             65
     CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 75 of 80



inconsistent with an ongoing conspiracy to reduce supply that unlawfully raised prices.39

Likewise, Plaintiffs fail to invoke a single public statement purportedly used as a “signal”

by any Defendant after 2013, and Plaintiffs’ recitation of trade association meetings during

the limitations period is not connected to any allegedly conspiratorial conduct.

       The allegations here are far different from the Broiler case, upon which Plaintiffs

rely in their Complaints. The Broiler plaintiffs alleged conspiratorial communications,

supply cuts, and irregular pricing patterns within the limitations period. Broiler, 290 F.

Supp. 3d at 783-84, 806. In contrast, Plaintiffs here allege no such facts within the

limitations period. Instead, they allege facts showing Defendants increased supply every

year during that period, other than a short dip in 2014 that Plaintiffs concede was due to

disease. Plaintiffs’ factual allegations are plainly insufficient to support their conclusory

assertion of a continuing conspiracy. Accordingly, dismissal is required even with respect

to transactions within the four-year limitations period.

                                     CONCLUSION

       Plaintiffs’ Complaints fail to state a claim at every level and should be dismissed in

their entirety. Defendants respectfully request that their motion to dismiss be granted with

prejudice as to all three Consolidated Complaints.




39
   Unable to show any actual conspiratorial “acts” during the limitations period, Plaintiffs
argue that Defendants “refused to increase their capacity” in 2014 and beyond. Compl.
¶¶ 129-30. But, as explained above, those assertions are contradicted by the Complaints’
allegations and materials referenced therein, which show capacity increases during the
alleged conspiracy period. See supra at 23-25.

                                             66
   CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 76 of 80



Date: October 23, 2018

/s/ Mark L. Johnson                      /s/ Richard A. Duncan
Mark L. Johnson (#0345520)               Richard A. Duncan (#0192983)
Bethany Krueger (#0306368)               Aaron D. Van Oort (#0315539)
Virginia R. McCalmont (#0399496)         Craig S. Coleman (#0325491)
GREENE ESPEL PLLP                        Emily E. Chow (#0388239)
222 South Ninth Street, Suite 2200       Isaac B. Hall (#0395398)
Minneapolis, MN 55402                    Bryan K. Washburn (#0397733)
(612) 373-0830                           FAEGRE BAKER DANIELS LLP
mjohnson@greeneespel.com                 2200 Wells Fargo Center
bkrueger@greeneespel.com                 90 South Seventh Street
vmccalmont@greeneespel.com               Minneapolis, MN 55402-3901
Daniel Laytin, P.C. (pro hac vice)       (612) 766-7000
Christa Cottrell, P.C. (pro hac vice)    richard.duncan@faegrebd.com
Christina Briesacher (pro hac vice)      aaron.vanoort@faegrebd.com
KIRKLAND & ELLIS LLP                     craig.coleman@faegrebd.com
300 North LaSalle                        emily.chow@faegrebd.com
Chicago, IL 60654                        isaac.hall@faegrebd.com
(312) 861-2000                           bryan.washburn@faegrebd.com
daniel.laytin@kirkland.com
christa.cottrell@kirkland.com            Counsel for Hormel Foods Corporation
christina.briesacher@kirkland.com        and Hormel Foods, LLC

Counsel for Clemens Food Group, LLC
and The Clemens Family Corporation




                                        67
   CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 77 of 80




/s/ Jaime Stilson                          /s/ Donald G. Heeman
Jaime Stilson (#392913)                    Donald G. Heeman (#286023)
DORSEY & WHITNEY LLP                       Jessica J. Nelson (#347358)
50 South Sixth Street, Suite 1500          Randi J. Winter (#391354)
Minneapolis, MN 55402-1498                 Daniel R. Haller (#396497)
(612) 492-6746                             FELHABER LARSON
stilson.jaime@dorsey.com                   220 South Sixth Street, Suite 2200
                                           Minneapolis, MN 55402-4504
Britt M. Miller (pro hac vice)             (612) 339-6321
Robert E. Entwisle (pro hac vice)          dheeman@felhaber.com
MAYER BROWN LLP                            jnelson@felhaber.com
71 South Wacker Drive                      rwinter@felhaber.com
Chicago, IL 60606-4637                     dhaller@felhaber.com
(312) 782-0600
bmiller@mayerbrown.com                     Stephen R. Neuwirth (pro hac vice)
rentwisle@mayerbrown.com                   Michael B. Carlinsky pro hac vice)
                                           Sami H. Rashid (pro hac vice)
William H. Stallings (pro hac vice)        Richard T. Vagas (pro hac vice)
MAYER BROWN LLP                            Robert P. Vance, Jr. (pro hac vice)
1999 K Street, N.W.                        QUINN EMANUEL URQUHART &
Washington, D.C. 20006-1101                SULLIVAN, LLP
(202) 263-3000                             51 Madison Avenue, 22nd Floor
wstallings@mayerbrown.com                  New York, NY 10010
                                           (212) 849-7000
Counsel for Indiana Packers Corporation    stephenneuwirth@quinnemanuel.com
and Mitsubishi Corporation (Americas)      michaelcarlinsky@quinnemanuel.com
                                           samirashid@quinnemanuel.com
                                           richardvagas@quinnemanuel.com
                                           bobbyvance@quinnemanuel.com

                                           Counsel for JBS USA Food Company and
                                           JBS USA Food Company Holdings




                                          68
   CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 78 of 80




/s/ William L. Greene                  /s/ John A. Cotter
William L. Greene (#0198730)           John A. Cotter (134296)
Peter J. Schwingler (#0388909)         John A. Kvinge (0392303)
Jon M. Woodruff (#0399453)             LARKIN HOFFMAN DALY &
STINSON LEONARD STREET LLP             LINDGREN LTD.
50 South Sixth Street, Suite 2600      8300 Norman Center Drive, Suite 1000
Minneapolis, MN 55402                  Minneapolis, MN 55427-1060
(612) 335-1500                         (952) 835-3800
william.greene@stinson.com             jcotter@larkinhoffman.com
peter.schwingler@stinson.com           jkvinge@larkinhoffman.com
john.woodruff@stinson.com
                                       Richard Parker (pro hac vice)
J. Nicci Warr (pro hac vice)           Josh Lipton (pro hac vice)
STINSON LEONARD STREET LLP             GIBSON, DUNN & CRUTCHER, LLP
7700 Forsyth Blvd., Suite 1100         1050 Connecticut Avenue, N.W.
St. Louis, MO 63105                    Washington, D.C. 20036-5306
(314) 863-0800                         (202) 955-8500
nicci.warr@stinson.com                 rparker@gibsondunn.com
                                       jlipton@gibsondunn.com
Counsel for Seaboard Foods, LLC and
Seaboard Corporation                   Brian Robison (pro hac vice)
                                       GIBSON, DUNN & CRUTCHER, LLP
                                       2100 McKinney Avenue, Suite 1100
                                       Dallas, TX 75201-6912
                                       (214) 698-3370
                                       brobison@gibsondunn.com

                                       Counsel for Smithfield Foods, Inc.




                                      69
   CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 79 of 80



/s/ Aaron Chapin                         /s/ David P. Graham
Aaron Chapin (#6292540)                  David P. Graham (#0185462)
HUSCH BLACKWELL LLP                      DYKEMA GOSSETT PLLC
120 South Riverside Plaza, Suite 2200    4000 Wells Fargo Center
Chicago, IL 60606                        90 South Seventh Street
(312) 655-1500                           Minneapolis, MN 55402
aaron.chapin@huschblackwell.com          (612) 486-1521
                                         dgraham@dykema.com
Gene Summerlin (pro hac vice)
Marnie Jensen (pro hac vice)             Rachel J. Adcox (pro hac vice)
Ryann Glenn (pro hac vice)               Tiffany Rider Rohrbaugh (pro hac vice)
Kamron Hasan (pro hac vice)              AXINN, VELTROP &
Quinn Eaton (pro hac vice)               HARKRIDER LLP
Sierra Faler (pro hac vice)              950 F Street, N.W.
HUSCH BLACKWELL LLP                      Washington, D.C. 20004
13330 California St., Suite 200          (202) 912-4700
Omaha, NE 68154                          radcox@axinn.com
(402) 964-5000                           trider@axinn.com
gene.summerlin@huschblackwell.com
marnie.jensen@huschblackwell.com         Counsel for Tyson Foods, Inc., Tyson
ryann.glenn@huschblackwell.com           Prepared Foods, Inc. and Tyson Fresh
kamron.hasan@huschblackwell.com          Meats, Inc.
quinn.eaton@huschblackwell.com
sierra.faler@huschblackwell.com

Counsel for Triumph Foods, LLC




                                        70
   CASE 0:18-cv-01776-JRT-HB Document 162 Filed 10/23/18 Page 80 of 80




/s/ Peter H. Walsh
Peter H. Walsh (# 388672)
HOGAN LOVELLS US LLP
80 South Eighth Street, Suite 1225
Minneapolis, MN 55402
T. (612) 402-3000
F. (612) 402-3001
peter.walsh@hoganlovells.com

William L. Monts (pro hac vice)
Justin W. Bernick (pro hac vice)
Jennifer A. Fleury (pro hac vice)
HOGAN LOVELLS US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, D.C. 20004
(202) 637-5600
william.monts@hoganlovells.com
justin.bernick@hoganlovells.com
jennifer.fleury@hoganlovells.com

Counsel for Agri Stats, Inc.




                                     71
